Exhibit 10.1

Execution Version

Published Deal CUSIP: 75970FAJ3

Revolving Credit Facility CUSIP: 75970FAK0

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 9, 2018

among

RENAISSANCERE HOLDINGS LTD.,

as the Borrower,

RENAISSANCE REINSURANCE LTD.,

RENAISSANCERE SPECIALTY U.S. LTD.,

and

RENAISSANCE REINSURANCE U.S. INC.,

collectively with the Borrower,

as Account Parties

VARIOUS FINANCIAL INSTITUTIONS,

as the Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Fronting Bank, LC Administrator and Administrative Agent,

CITIBANK, N.A.,

as Syndication Agent,

and

WELLS FARGO SECURITIES, LLC and CITIBANK, N.A.,

as Joint Lead Arrangers and Joint Lead Bookrunners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

  

DEFINITIONS

  

Section 1.1

  Definitions      1  

Section 1.2

  Other Interpretive Provisions      28  

Section 1.3

  Accounting Principles      29  

Section 1.4

  Rounding      29  

Section 1.5

  Times of Day      30  

Section 1.6

  Letter of Credit Amounts      30  

Section 1.7

  Rates      30  

ARTICLE II.

  

AMOUNT AND TERMS OF COMMITMENT

  

Section 2.1

  Commitment      30  

Section 2.2

  Borrowings, Conversions and Continuations of Loans      31  

Section 2.3

  Payments      32  

Section 2.4

  Termination or Reduction of Commitments      33  

Section 2.5

  Interest      33  

Section 2.6

  Fees      34  

Section 2.7

  Computation of Fees and Interest      35  

Section 2.8

  Evidence of Debt      35  

Section 2.9

  Payments Generally; Administrative Agent’s Clawback      36  

Section 2.10

  Sharing of Payments by Lenders      37  

Section 2.11

  Increase of Commitments      38  

Section 2.12

  Defaulting Lenders      39  

Section 2.13

  Swingline Loans      41  

ARTICLE III.

  

LETTERS OF CREDIT

  

Section 3.1

  Syndicated Letters of Credit      43  

Section 3.2

  Fronted Letters of Credit      46  

Section 3.3

  Expiry Date of Letters of Credit      49  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.4

  Obligations Absolute      49  

Section 3.5

  Interest      51  

Section 3.6

  Cash Collateralization of Letters of Credit      51  

Section 3.7

  Use of Letters of Credit      52  

Section 3.8

  Letter of Credit Fees and Other Charges      52  

Section 3.9

  The Fronting Bank and LC Administrator      53  

Section 3.10

  Letters of Credit Issued for Subsidiaries      53  

Section 3.11

  Secured Letters of Credit      53  

Section 3.12

  Provisions Relating to NAIC-Qualified Lenders      54  

ARTICLE IV.

  

TAXES, YIELD PROTECTION AND ILLEGALITY

  

Section 4.1

  Taxes      57  

Section 4.2

  Illegality      62  

Section 4.3

  Inability to Determine Rates; Alternative Rate of Interest      63  

Section 4.4

  Increased Costs; Reserves on Eurodollar Rate Loans      65  

Section 4.5

  Compensation for Losses      67  

Section 4.6

  Mitigation Obligations; Replacement of Lenders      67  

Section 4.7

  Survival      68  

ARTICLE V.

  

REPRESENTATIONS AND WARRANTIES

  

Section 5.1

  Due Organization, Authorization, etc.      68  

Section 5.2

  Statutory Financial Statements      69  

Section 5.3

  GAAP Financial Statements      69  

Section 5.4

  Litigation and Contingent Liabilities      70  

Section 5.5

  ERISA      70  

Section 5.6

  Investment Company Act      71  

Section 5.7

  Regulations U and X      71  

Section 5.8

  Proceeds      71  

Section 5.9

  Insurance      71  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.10

  Ownership of Properties      71  

Section 5.11

  Accuracy of Information      71  

Section 5.12

  Subsidiaries      72  

Section 5.13

  Insurance Licenses      72  

Section 5.14

  Taxes      72  

Section 5.15

  Securities Laws      72  

Section 5.16

  Compliance with Laws      73  

Section 5.17

  Bermuda Law      73  

Section 5.18

  Sanctions; Anti-Corruption; Patriot Act      74  

Section 5.19

  No EEA Financial Institution      74  

ARTICLE VI.

  

AFFIRMATIVE COVENANTS

  

Section 6.1

  Reports, Certificates and Other Information      74  

Section 6.2

  Corporate Existence; Foreign Qualification      78  

Section 6.3

  Books, Records and Inspections      78  

Section 6.4

  Insurance      78  

Section 6.5

  Taxes and Liabilities      78  

Section 6.6

  Employee Benefit Plans      78  

Section 6.7

  Compliance with Laws      78  

Section 6.8

  Maintenance of Permits      79  

Section 6.9

  Conduct of Business      79  

Section 6.10

  Anti-Corruption Laws; OFAC      79  

Section 6.11

  Subsidiary Guarantors      80  

Section 6.12

  Collateral      80  

ARTICLE VII.

  

FINANCIAL AND NEGATIVE COVENANTS

  

Section 7.1

  Debt to Capital Ratio      81  

Section 7.2

  Net Worth      81  

Section 7.3

  Mergers, Consolidations and Sales      82  

Section 7.4

  Regulations U and X      82  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.5

  Other Agreements      82  

Section 7.6

  Transactions with Affiliates      82  

Section 7.7

  Liens      83  

Section 7.8

  [Reserved]      84  

Section 7.9

  No Amendment of Certain Documents      85  

Section 7.10

  Dividends, Etc.      85  

Section 7.11

  Investments in Excluded Entities      85  

Section 7.12

  Investments in the ROIHL Entities      85  

ARTICLE VIII.

  

EVENTS OF DEFAULT AND THEIR EFFECT

  

Section 8.1

  Events of Default      86  

Section 8.2

  Remedies Upon Event of Default      88  

Section 8.3

  Application of Funds      88  

Section 8.4

  Cash Collateral Account      89  

ARTICLE IX.

  

CONDITIONS

  

Section 9.1

  Conditions to Occurrence of the Effective Date      90  

Section 9.2

  Conditions to All Credit Extensions      92  

ARTICLE X.

  

THE ADMINISTRATIVE AGENT

  

Section 10.1

  Appointment and Authority      93  

Section 10.2

  Rights as a Lender      94  

Section 10.3

  Exculpatory Provisions      94  

Section 10.4

  Reliance by Administrative Agent      95  

Section 10.5

  Delegation of Duties      95  

Section 10.6

  Resignation of Administrative Agent      95  

Section 10.7

  Non-Reliance on Administrative Agent and Other Lenders      96  

Section 10.8

  No Other Duties, Etc.      97  

Section 10.9

  Administrative Agent May File Proofs of Claim      97  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.10

  Syndication Agent; Other Titles      97  

Section 10.11

  Certain ERISA Matters      98  

ARTICLE XI.

  

MISCELLANEOUS

  

Section 11.1

  Amendments and Waivers      99  

Section 11.2

  Notices; Effectiveness; Electronic Communication      100  

Section 11.3

  No Waiver; Cumulative Remedies; Enforcement      102  

Section 11.4

  Expenses; Indemnity; Damage Waiver      103  

Section 11.5

  Payments Set Aside      105  

Section 11.6

  Successors and Assigns      106  

Section 11.7

  Treatment of Certain Information; Confidentiality      110  

Section 11.8

  Right of Setoff      111  

Section 11.9

  Interest Rate Limitation      112  

Section 11.10

  Counterparts; Integration; Effectiveness      112  

Section 11.11

  Survival of Representations and Warranties      112  

Section 11.12

  Severability      113  

Section 11.13

  Replacement of Lenders      113  

Section 11.14

  Governing Law; Jurisdiction; Etc.      114  

Section 11.15

  WAIVER OF JURY TRIAL      115  

Section 11.16

  No Advisory or Fiduciary Responsibility      115  

Section 11.17

  Electronic Execution of Assignments and Certain Other Documents      116  

Section 11.18

  USA PATRIOT Act      116  

Section 11.19

  Entire Agreement      116  

Section 11.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      116
 

Section 11.21

  Amendment and Restatement; No Novation      117  

ARTICLE XII.

  

BORROWER GUARANTY

  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 12.1

  The Guaranty      118  

Section 12.2

  Guaranty Unconditional      118  

Section 12.3

  Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances   
  119  

Section 12.4

  Waiver by the Borrower      119  

Section 12.5

  Subrogation      119  

Section 12.6

  Stay of Acceleration      120  

Section 12.7

  Continuing Guaranty; Assignments      120  

 

vi



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE

   1.1   

Excluded Entities

SCHEDULE

   1.2   

Pricing Grid

SCHEDULE

   1.3   

Eligible Collateral

SCHEDULE

   2.1   

Commitments

SCHEDULE

   5.2   

SAP Exceptions

SCHEDULE

   5.3   

Adverse Changes

SCHEDULE

   5.4   

Litigation and Contingent Liabilities

SCHEDULE

   5.12   

Subsidiaries

SCHEDULE

   5.14   

Taxes

SCHEDULE

   7.7   

Liens

SCHEDULE

   11.2   

Addresses

 

EXHIBIT A

   Loan Notice

EXHIBIT B

   Form of Compliance Certificate

EXHIBIT C

   Form of Assignment and Assumption

EXHIBIT D-1

   Form of Revolving Note

EXHIBIT D-2

   Form of Swingline Note

EXHIBIT E

   Form of Guaranty

EXHIBIT F

   Form of Syndicated Letter of Credit

EXHIBIT G

   Form of Fronting Agreement

EXHIBIT H

   Form of Borrowing Base Report

EXHIBIT I-1

   Form of U.S. Tax Compliance Certificate – Foreign Lenders (Not Partnerships)

EXHIBIT I-2

   Form of U.S. Tax Compliance Certificate – Non-U.S. Participants (Not
Partnerships)

EXHIBIT I-3

   Form of U.S. Tax Compliance Certificate – Non-U.S. Participants
(Partnerships)

EXHIBIT I-4

   Form of U.S. Tax Compliance Certificate – Foreign Lenders (Partnerships)

EXHIBIT J

   Form of Security Agreement

 

 

vii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 9, 2018,
is entered into by and among RenaissanceRe Holdings Ltd., a Bermuda company (the
“Borrower”), Renaissance Reinsurance Ltd., a Bermuda company (“Renaissance
Reinsurance”), RenaissanceRe Specialty U.S. Ltd., a Bermuda company
(“RenaissanceRe Specialty U.S.”) and Renaissance Reinsurance U.S. Inc., a
Maryland corporation (“Renaissance Reinsurance U.S.”; and collectively with the
Borrower, Renaissance Reinsurance and RenaissanceRe Specialty U.S., the “Account
Parties” and each an “Account Party”), various financial institutions from time
to time party hereto (the “Lenders”) and Wells Fargo Bank, National Association
(“Wells Fargo”), as the Fronting Bank, the LC Administrator, a Swingline Lender
and the Administrative Agent.

BACKGROUND STATEMENT

The Borrower, the financial institutions party thereto and the Administrative
Agent are parties to that certain Amended and Restated Credit Agreement, dated
as of May 15, 2015 (the “Existing Credit Agreement”).

The parties hereto have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein, it being the intention
of the parties hereto that this Agreement not constitute a novation of the
obligations and liabilities of the parties under the Existing Credit Agreement
or be deemed to evidence or constitute full repayment of such obligations and
liabilities, but that this Agreement amend and restate in it is entirety the
Existing Credit Agreement and re-evidence the obligations and liabilities of the
Borrower outstanding thereunder, which shall be payable in accordance with the
terms hereof.

It is also the intent of the parties hereto to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 Definitions. When used herein the following terms shall have the
following meanings:

“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Executive Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.



--------------------------------------------------------------------------------

“Account Party” has the meaning specified in the Preamble.

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, its account as set forth on Schedule 11.2, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Annual Statement” means the annual financial statement of an Insurance
Subsidiary as required to be filed with the applicable Governmental Authority of
such Insurance Subsidiary’s domicile, together with all exhibits or schedules
filed therewith, prepared in conformity with SAP.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act and all other
federal or state laws, rules, and regulations of the United States and any
national laws, rules and regulations of any foreign country, in each case
applicable to the Borrower and its Subsidiaries concerning or relating to
bribery or corruption.

“Applicable Commitment Fee Rate” means the rate set forth opposite the
“Commitment Fee Rate” on the Pricing Grid for the applicable Pricing Level.

“Applicable Issuing Party” means (a) in the case of Fronted Letters of Credit,
the Fronting Bank and (b) in the case of Syndicated Letters of Credit, the LC
Administrator.

“Applicable LC Fee Rate” means (a) in respect of Unsecured Letters of Credit,
the per annum rate corresponding to the “Applicable Margin for Eurodollar Rate
Loans” set forth on the Pricing Grid for the applicable Pricing Level, and
(b) in respect of Secured Letters of Credit, a per annum rate equal to 0.40%.

“Applicable Margin” means (a) in the case of Eurodollar Rate Loans, the rate set
forth opposite “Applicable Margin for Eurodollar Rate Loans” on the Pricing Grid
for the applicable Pricing Level and (b) in the case of Base Rate Loans, the
rate set forth opposite “Applicable Margin for Base Rate Loans” on the Pricing
Grid for the applicable Pricing Level.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and issue Syndicated Letters of Credit and the obligation
of the Fronting Bank to issue Fronted Letters of Credit have been terminated
pursuant to Section 8.2 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of Wells Fargo Securities, LLC and Citibank, N.A., in
their respective capacities as joint lead arrangers and joint lead bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit C or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.4, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligation of the LC
Issuers to make LC Credit Extensions pursuant to Section 8.2.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 8.1(e).

“Base Rate” means the highest of (a) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its best lending rate), as adjusted
to conform to changes as of the opening of business on the date of any such
change in such prime rate, (b) the Federal Funds Rate plus 0.5% per annum, as
adjusted to conform to changes as of the opening of business on the date of any
such change in the Federal Funds Rate, (c) the Eurodollar Rate for an Interest
Period of one month plus 1.00%, as adjusted to conform to changes as of the
opening of business on the date of any such change of such Eurodollar Rate, and
(d) 0%.

 

3



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Borrower” has the meaning specified in the Preamble.

“Borrower Materials” has the meaning specified in Section 6.1.

“Borrower Net Worth” means, as of any date of determination, the sum of (a) the
consolidated shareholders’ equity of the Borrower and its Subsidiaries
calculated in accordance with GAAP, plus, without duplication, (b) any preferred
shares of the Borrower issued to Persons other than a Subsidiary which are not
mandatorily redeemable before the LC Expiration Date. For purposes of
determining Borrower Net Worth, the amount of unrealized appreciation
(depreciation) on available for sale investments shown on the Borrower’s
statement of changes in shareholder’s equity under the caption “Accumulated
other comprehensive income (loss)” will be excluded.

“Borrowing” means a borrowing hereunder consisting of Loans of the same Type
made to the Borrower on the same day by the Lenders under Article II, and, other
than in the case of Base Rate Loans or Swingline Loans, having the same Interest
Period.

“Borrowing Base” means, with respect to each Account Party for any Business Day
as of which it is being calculated, the aggregate amount equal to the fair
market value (or, as to cash, the amount thereof) of Collateral held in a
Collateral Account of such Account Party multiplied by the Advance Rate for such
Collateral as set forth on Schedule 1.3, in each case as of the close of
business on the immediately preceding Business Day or, if such amount is not
determinable as of the close of business on such immediately preceding Business
Day, as of the close of business on the most recent Business Day on which such
amount is determinable, which Business Day shall be not more than two Business
Days prior to the Business Day as of which any Borrowing Base is being
calculated; provided that the calculation of each Borrowing Base shall be
further subject to any terms and conditions set forth on Schedule 1.3; provided
further that (a) no Collateral (including cash) shall be included in the
calculation of any Borrowing Base unless the Administrative Agent has a first
priority perfected Lien on and security interest in such Collateral pursuant to
the Security Documents, and (b) no Collateral which is subject to a securities
lending arrangement shall be included in a Borrowing Base.

 

4



--------------------------------------------------------------------------------

“Borrowing Base Report” has the meaning specified in Section 6.12(c).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Charlotte, North Carolina or (except in determining applicable rates
hereunder) Hamilton, Bermuda, London, England and/or New York, New York and, if
the applicable Business Day relates to any Eurodollar Rate Loan, means any such
day on which dealings in Dollar deposits are carried on in the London interbank
eurodollar market. Each Lender located in Bermuda shall provide the
Administrative Agent with a list of Bermuda banking holidays thirty (30) days
prior to each January 1.

“Capitalized Lease” means, as to any Person, any lease which is or should be
capitalized on the balance sheet of such Person in accordance with GAAP,
together with any other lease which is in substance a financing lease, including
any lease under which (a) such Person has or will have an option to purchase the
property subject thereto at a nominal amount or an amount less than a reasonable
estimate of the fair market value of such property as of the date the lease is
entered into or (b) the term of the lease approximates or exceeds the expected
useful life of the property leased thereunder; provided, that the taking effect
of any accounting standards or changes in GAAP after the Closing Date will not
cause any lease that was not or would not have been a Capitalized Lease prior to
the taking effect of such accounting standards or changes in GAAP to be deemed a
Capitalized Lease.

“Cash Collateral Account” has the meaning set forth in Section 3.6(a).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Fronting
Bank and the Lenders, as collateral for LC Obligations or obligations of Lenders
to fund or fund participations in respect of Letters of Credit, cash or deposit
account balances or, if the Applicable Issuing Party shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the Fronting Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Catastrophe Bond” means (a) any note, bond or other Debt instrument or any swap
or other similar agreement which has a catastrophe, weather or other risk
feature linked to payments thereunder and (b) any equity interest in a Person
that is not a Subsidiary controlled, directly or indirectly, by the Borrower for
the sole purpose of investing in Debt of the type described in clause (a),
which, in the case of Catastrophe Bonds purchased by the Borrower or any of its
Subsidiaries, are purchased in accordance with its customary reinsurance
underwriting procedures.

 

5



--------------------------------------------------------------------------------

“Change in Control” shall be deemed to have occurred if (a) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Borrower
occurs; (b) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), is or becomes, directly or
indirectly, the “beneficial owner,” as defined in Rule 13d-3 under the Exchange
Act, of securities of the Borrower that represent 51% or more of the combined
voting power of the Borrower’s then outstanding securities; or (c) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of the Borrower (together with any new
directors whose nomination by or appointment to the Board of Directors or whose
nomination by the stockholders of the Borrower was approved by a vote of the
directors of the Borrower then still in office who are either directors at the
beginning of such period or whose election or nomination for election was
previously approved by the Board of Directors) cease for any reason to
constitute a majority of the Borrower’s Board of Directors then in office.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates as may be
appropriate to consummate the transactions contemplated hereby.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all cash and other obligations and investments specified on
Schedule 1.3 that shall from time to time be pledged or be purported to be
pledged as direct or indirect security for the Secured Obligations pursuant to
any one or more of the Security Documents.

“Collateral Account” means each investment securities account and deposit
account of the Borrower or the Account Parties (or any of them) maintained with
the Custodian pursuant to the applicable Custody Agreement into which certain
Collateral or Cash Collateral shall be deposited from time to time and over
which the Administrative Agent has a valid and enforceable security interest in
and Lien upon such Collateral superior to and prior to the rights of all third
persons and subject to no other Liens.

“Commitment” means, as to any Lender, the commitment of such Lender to make
Loans to the Borrower, to participate in Swingline Loans, and to issue and
participate in Letters of Credit for the account of the Account Parties pursuant
to Section 2.1 in an amount not to exceed the amount set forth on Schedule 2.1
(as such amount may be adjusted under Section 2.4, Section 2.11 or as a result
of one or more assignments under Section 11.6).

 

6



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B but with such changes as the Administrative Agent may from time to
time reasonably request for purposes of monitoring the Borrower’s compliance
herewith.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” means the consolidated Debt of the Borrower and its
Subsidiaries, including the principal amount of the Loans and the aggregate
amount of all unreimbursed LC Disbursements. For purposes of calculating
Consolidated Debt, an amount will be excluded equal to the OL Note Exclusion
Amount and only the aggregate amount of Hybrid Securities that exceeds 15% of
Total Capitalization at the time of determination shall be included as
Consolidated Debt.

“Contractual Obligation” means, relative to any Person, any obligation,
commitment or undertaking under any agreement or other instrument to which such
Person is a party or by which it or any of its property is bound or subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
Controlling and Controlled have meanings correlative thereto.

“Credit Extension” means any Borrowing or any LC Credit Extension.

“Custodian” means each bank or financial institution that maintains a Collateral
Account (in its capacity as custodian thereof), in each case including any
sub-custodian.

“Custody Agreement” means any control agreement among an Account Party, a
Custodian and the Administrative Agent, and “Custody Agreements” means all of
the foregoing.

“Debt” means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances (including any such obligations issued by such Person that qualify as
Catastrophe Bonds described in clause (a) of the definition thereof net of any
escrow established (whether directly or to secure any letter of credit issued to
back such Catastrophe Bonds) in connection with such Catastrophe Bonds); (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (c) all obligations in respect of letters of credit which
have been drawn but not reimbursed by the Person for whose account such letter
of credit was issued, and bankers’ acceptances issued for the account of such
Person; (d) all obligations in respect of Capitalized Leases of such Person;
(e) the Swap Termination Value in respect of Swap Contracts of such Person;
(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services; (g) Debt of such Person secured by a Lien on property owned or being
purchased by such Person (including Debt arising under conditional sales or
other title retention agreements) whether or not such Debt is limited in
recourse (it being understood, however, that if recourse is limited to such
property, the amount of such Debt shall be limited to the lesser of the face
amount of such Debt and the fair market value of all property of such Person
securing such Debt); (h) any Debt of another Person secured by a Lien on any
assets of such first Person, whether or not such Debt is assumed by such first
Person (it being understood that if such Person has not assumed or otherwise
become personally liable for any such Debt, the amount of the Debt of such
Person in connection therewith shall be limited to the lesser of the face amount
of such Debt and the fair market value

 

7



--------------------------------------------------------------------------------

of all property of such Person securing such Debt); (i) any Debt of a
partnership in which such Person is a general partner unless such Debt is
nonrecourse to such Person; (j) any capital stock or other equity interests
issued by such Person that has a mandatory redemption date that may or will
occur on or prior to the LC Expiration Date; (k) all Guarantees of such Person
in respect of any of the foregoing (including in respect of the Top Layer LC)
and (l) obligations in respect of Hybrid Securities; provided that,
notwithstanding anything to the contrary contained herein, Debt shall not
include, (1) issued, but undrawn, letters of credit which have been issued to
reinsurance cedents in the ordinary course of business, (2) unsecured current
liabilities incurred in the ordinary course of business and paid within 90 days
after the due date (unless contested diligently in good faith by appropriate
proceedings and, if requested by the Administrative Agent, reserved against in
conformity with GAAP) other than liabilities that are for money borrowed or are
evidenced by bonds, debentures, notes or other similar instruments (except as
described in clauses (1) or (2) above), (3) any obligations of such Person under
any Reinsurance Agreement, Primary Policy, Industry Loss Warranty or Loan Party
Swap, or (4) any Net Worth Maintenance Agreement.

“Debt to Capital Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Debt to (b) Total Capitalization.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States, Bermuda or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any condition or event, which, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means when used with respect to (a) a Base Rate Loan, an interest
rate equal to the Base Rate plus any Applicable Margin plus 2% per annum, (b) a
Eurodollar Rate Loan, an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Eurodollar Loan plus 2% per
annum, (c) Letter of Credit Fees, a rate equal to the Applicable LC Fee Rate
plus 2% per annum and (d) any Obligation not covered in clauses (a), (b) or
(c) above, an interest rate equal to the Base Rate plus any Applicable Margin
plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.12, any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations or direct obligations in respect of Letters of
Credit, or participations in Swingline Loans, within three Business Days of the
date required to be funded by it hereunder, unless such obligation is the
subject of a good faith dispute or unless such failure has been cured, (b) has
notified the Borrower, the Fronting Bank, any Swingline Lender, or the
Administrative Agent

 

8



--------------------------------------------------------------------------------

that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (c) has failed, within three Business
Days after request by the Administrative Agent, to confirm that it will comply
with its funding obligations; provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such confirmation
by the Administrative Agent, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower, the Fronting
Bank, each Swingline Lender, each LC Administrator and each Lender.

“Department” has the meaning specified in Section 5.2.

“Designated Person” means any Person listed on a Sanctions List or otherwise the
subject or target of any Sanction.

“Dollar(s)” and the sign “$” means lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions precedent for the
amendment and restatement of the Existing Credit Agreement specified in
Section 9.1 are met.

 

9



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.6(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 11.6(b)(iii)).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the determination that any Pension Plan
or Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 4.3(b), for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (a) the London Interbank
Offered Rate (“LIBOR”), as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations of LIBOR as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (b) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
immediately available funds in the approximate amount of the Eurodollar Rate
Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by first-tier banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period. Notwithstanding
the foregoing, at no time shall the Eurodollar Rate (including any Replacement
Rate with respect thereto) be less than 0%. Unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 4.3(b), in
the event that a Replacement Rate with respect to the Eurodollar Rate is
implemented then all references herein to Eurodollar Rate shall be deemed
references to such Replacement Rate.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” means any of the events described in Section 8.1.

“Evergreen Letter of Credit” has the meaning assigned thereto in Section 3.3.

“Excluded Debt” means any Debt issued or incurred by (a) a Subsidiary that is
licensed, accredited or otherwise recognized and regulated as an insurance
company, reinsurance company, underwriting syndicate or other insurance licensee
of a government agency or quasi government agency whose investments, loans,
financial transactions or affiliate arrangements are regulated by such
government or quasi government agency (including, without limitation, any entity
subject to regulation as an insurer of any class by the Bermuda Monetary
Authority), (b) a Subsidiary that is a special purpose vehicle created to issue
or incur such Debt so long as neither the Borrower nor any other Subsidiary
guarantees or provides other recourse support for such Debt, (c) a Subsidiary,
with such Debt having a face amount that does not exceed 1% of Borrower Net
Worth and neither the Borrower nor any other Subsidiary guarantees or provides
other recourse support for such Debt, provided that the aggregate of all such
Debt treated as Excluded Debt under this clause (c) shall not exceed 2.5% of
Borrower Net Worth and (d) a Loan Party pursuant to this Agreement or any other
Loan Document.

“Excluded Entity” means any (a) Person in which the Borrower and/or its
Subsidiaries, individually or in the aggregate, own, directly or indirectly,
equity interests entitled to not more than 50% of the profits thereof,
(b) Person created for the purpose of issuing securities to support specified
insurance or reinsurance obligations or other liabilities of the Borrower or any
of its Subsidiaries and (c) cell of a protected cell company or substantially
similar entity which operates under applicable Law as a single legal entity that
is legally protected from the liabilities of the Borrower’s and its
Subsidiaries’ other accounts. Each Excluded Entity as of the Effective Date is
set forth on Schedule 1.1. Concurrently with the delivery of each Compliance
Certificate to the Administrative Agent pursuant to Section 6.1(f), the Borrower
shall deliver an updated Schedule 1.1 to the Administrative Agent identifying
each Excluded Entity as of such date.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to any
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
and franchise Taxes, by the jurisdiction (or any political subdivision thereof)
under the Laws of which such Recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction described in clause (a), (c)
Other Connection Taxes, (d) any Tax attributable to the failure of any Recipient
to comply with Section 4.1(e), (e) in the case of a Lender, any withholding Tax
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to the Laws in force at
the time (i) such Lender acquires such interest in the Loan or

 

11



--------------------------------------------------------------------------------

Commitment (other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) designates or assigns a new Lending Office, except to the
extent that, pursuant to Section 4.1(a)(ii) or Section 4.1(a)(iii), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before
designation of a new Lending Office (or assignment), and (f) any U.S. federal
withholding Taxes imposed under FATCA.

“Executive Officer” means, as to any Person, the president, the chief financial
officer, the chief executive officer, the general counsel, the treasurer or the
secretary and, solely for purposes of notices given pursuant to Article II or
Article III, any other officer or employee of the Borrower so designated by any
of the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by an Executive Officer of the Borrower shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Executive
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

“Existing Credit Agreement” has the meaning set forth in the Background
Statement.

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version that is substantively comparable) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and (b) and
any intergovernmental agreements between the U.S. and any non-U.S. jurisdiction
with respect to the foregoing and any law, regulation or practice adopted
pursuant to such intergovernmental agreement.

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, at no time shall the Federal Funds Rate be less
than 0%.

“Fee Letters” means (a) the fee letter, dated October 1, 2018 among the
Borrower, Wells Fargo and Wells Fargo Securities, LLC (the “Wells Fargo Fee
Letter”) and (ii) the fee letter, dated October 1, 2018, between the Borrower
and Citi (the “Citi Fee letter”).

“Financial Strength Rating” means (a) the financial strength rating given to
Renaissance Reinsurance by A.M. Best Company or (b) in the event that A.M. Best
Company ceases to exist or to issue financial strength ratings generally, the
equivalent financial strength rating given to Renaissance Reinsurance by S&P.

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

12



--------------------------------------------------------------------------------

“Fiscal Year” means any period of twelve consecutive calendar months ending on
the last day of December.

“Foreign Lender” means any Lender that is not treated as a U.S. Person under
Section 7701(a)(30) of the Code.

“Foreign Plan” has the meaning specified in Section 5.5(c).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronted Letter of Credit” means a Letter of Credit issued by the Fronting Bank
in which the Lenders purchase a risk participation pursuant to Section 3.2.

“Fronted Letter of Credit Cash Collateral” has the meaning assigned thereto in
Section 3.12(b)(i).

“Fronted Letter of Credit Collateral Account” has the meaning assigned thereto
in Section 3.12(b)(i).

“Fronted Letter of Credit Exposure” means, at any time for each Lender, such
Lender’s Letter of Credit Exposure in respect of Fronted Letters of Credit.

“Fronted Letter of Credit Notice” has the meaning specified in Section 3.2(b).

“Fronted Letter of Credit Sublimit” means $50,000,000.

“Fronting Agreement” means an agreement between any Non-NAIC Qualified Lender
and any Non-NAIC Fronting Bank that such Non-NAIC Fronting Bank will itself
honor the obligations of such Non-NAIC Qualified Lender in respect of a draft
complying with terms of a Syndicated Letter of Credit as if, and to the extent,
such Non-NAIC Fronting Bank were the LC Issuer originally named on such
Syndicated Letter of Credit in substantially the form of Exhibit G.

“Fronting Bank” means, as applicable, (i) with respect to Fronted Letters of
Credit, Wells Fargo and any other Person that agrees, in its sole and absolute
discretion, to become the issuer of Fronted Letters of Credit hereunder pursuant
to Section 11.6(g) and (ii) with respect to Syndicated Letters of Credit, any
Non-NAIC Fronting Bank.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Fronting Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Obligations with respect to Fronted Letters of Credit other
than LC Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lenders,
such Defaulting Lender’s Applicable Percentage of the outstanding Swingline
Loans (other than the Swingline Loans as to which such Defaulting Lender’s
participations obligation has been reallocated to other Lenders in accordance
with the terms hereof).

 

13



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (without duplication) any (a) obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Debt or other obligation of the payment or performance of such Debt or
other obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Debt or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Debt or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Debt to obtain any such Lien); provided, however, that
obligations of the Borrower or any of its Subsidiaries under Primary Policies,
Reinsurance Agreements, Industry Loss Warranties or any Loan Party Swap which
are entered into in the ordinary course of business (including security posted
to secure obligations thereunder) shall not be deemed to be a Guarantee for the
purposes of this Agreement. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means RenRe North America Holdings Inc. and RenaissanceRe Finance
Inc. and any other Person that guarantees the Obligations; provided, that, if
any of the foregoing Persons is released from its Guaranty in accordance with
Section 6.11, such Person shall no longer be considered a Guarantor (it being
understood that such Person will be obligated to become a Guarantor again if
required pursuant to Section 6.11(a)).

 

14



--------------------------------------------------------------------------------

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E.

“Hybrid Securities” means any trust preferred security, deferrable interest
subordinated debt security, mandatory convertible debt or other hybrid security
issued by the Borrower or any of its Subsidiaries that (i) is accorded equity
treatment by S&P at the time such security is issued and (ii) by its terms (or
by the terms of any security into which it is convertible for or which it is
exchangeable) or upon the happening of any event or otherwise, does not mature
or is not mandatorily redeemable or subject to any mandatory repurchase
requirement at any time on or prior to the date which is six months after the
Maturity Date.

“ILS Fund Group” means RenaissanceRe Fund Holdings Ltd., a Bermuda company, its
Subsidiaries in existence on December 31, 2017, and each Subsidiary (including
any Insurance-Linked Securities Fund or Person licensed as an insurance company)
formed after December 31, 2017 in connection with the establishment and
management of Insurance-Linked Securities Funds.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Indemnitee” has the meaning specified in Section 11.4(b).

“Industry Loss Warranty” means an agreement, whether in the form of a
reinsurance agreement or a Swap Contract or other similar agreement entered into
by any Insurance Subsidiary in accordance with its customary insurance or
reinsurance underwriting procedures, which creates a payment obligation arising
from an industry-wide loss relating to a catastrophe, weather or other similar
risk.

“Information” has the meaning specified in Section 11.7.

“Insurance Code” means, with respect to any Insurance Subsidiary, the Insurance
Code or Law of such Insurance Subsidiary’s domicile and any successor statute of
similar import, together with the regulations thereunder or otherwise modified
and in effect from time to time. References to sections of the Insurance Code
shall be construed to also refer to successor sections.

“Insurance-Linked Securities Fund” means a pooled investment vehicle formed or
organized by a member of the ILS Fund Group (a) which is not licensed by a
Governmental Authority to engage in the insurance business by issuing Primary
Policies or entering into Reinsurance Agreements or Industry Loss Warranties,
(b) which is managed by a Non-Insurance Subsidiary or a member of the ILS Fund
Group, (c) which invests in any or all of the following: bonds and other
securities, repurchase agreements, Swap Contracts and other arrangements related
to insurance, reinsurance and weather, energy and related commodity derivatives
transactions including Industry Loss Warranties or collateralized reinsurance
contracts, and (d) the ownership or profit interests in which may be held by
institutional investors and/or one or more members of the ILS Fund Group.

 

15



--------------------------------------------------------------------------------

“Insurance Policies” means policies purchased from insurance companies by the
Borrower or any of its Subsidiaries, for its own account to insure against its
own liability and property loss (including casualty, liability and workers’
compensation insurance), other than Retrocession Agreements.

“Insurance Subsidiary” means any Subsidiary of the Borrower which is licensed by
any Governmental Authority to engage in the insurance business by issuing
Primary Policies or entering into Reinsurance Agreements.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date, (b) as to
any Base Rate Loan (other than Swingline Loans), the last Business Day of each
calendar quarter and the Maturity Date, and (c) as to any Swingline Loans, the
earlier of (i) the maturity of such Swingline Loan and (ii) on the date of
payment of such Swingline Loan (including any prepayment of such Swingline
Loan).

“Interest Period” means as to any Eurodollar Rate Loan, the period commencing on
the date such Loan is disbursed or on the date on which the Loan is converted
into or continued as a Eurodollar Rate Loan, and ending on the date one, two,
three or six months thereafter as selected by the Borrower in its Loan Notice;
provided that:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a Eurodollar Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period for any Loan shall extend beyond the scheduled Maturity
Date.

“Invested Assets” means cash, cash equivalents, short term investments,
investments held for sale, any other assets which are treated as investments
under GAAP and shares of RIHL and RIHL II.

“IRS” means the United States Internal Revenue Service.

“ISP” means with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

16



--------------------------------------------------------------------------------

“Laws” means, in respect of any Person, collectively, all international,
foreign, Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case applicable to such Person and whether
or not having the force of law.

“LC Administrator” means Wells Fargo, in such capacity, together with any
replacement LC Administrator arising under Section 10.6.

“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Disbursement in accordance with its Applicable
Percentage. All LC Advances shall be denominated in Dollars.

“LC Credit Extension” means the issuance of a Letter of Credit, the issuance of
an amendment to any Letter of Credit which increases the stated amount thereof
or the extension of any expiry date of any Letter of Credit.

“LC Disbursement” means (i) with respect to any Fronted Letter of Credit, any
payment made by the applicable Fronting Bank pursuant thereto and (ii) with
respect to any Syndicated Letter of Credit, any payment made by an LC Issuer
pursuant thereto.

“LC Expiration Date” means November 8, 2024.

“LC Issuer” means (a) with respect to a Fronted Letter of Credit, the Fronting
Bank and (b) with respect to a Syndicated Letter of Credit, each Lender.

“LC Obligations” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time, including any automatic or
scheduled increases provided for by the terms of such Letters of Credit,
determined without regard to whether any conditions to drawing could be met at
that time, plus (b) the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the applicable Account Party at such
time. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.6. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender Group” means an Indemnitee, the Lender (or the Arranger) with which such
Indemnitee is affiliated, and each Related Person of the foregoing.

“Lenders” has the meaning specified in the Preamble and, unless the context
requires otherwise, the Swingline Lenders.

 

17



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit shall be issued in Dollars.

“Letter of Credit Application” means a Letter of Credit Application in the form
then used by the Applicable Issuing Party for standby letters of credit (with
appropriate adjustments to indicate that any letter of credit issued thereunder
is to be issued pursuant to, and subject to the terms and conditions of, this
Agreement).

“Letter of Credit Collateral Account” has the meaning assigned thereto in
Section 3.12(b)(ii).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any Letter of Credit Notice therefor and any other Letter of
Credit Application, agreements, instruments, guarantees or other documents
(whether general in application to all Letters of Credit issued by the
Applicable Issuing Party or applicable only to such Letter of Credit) governing
or providing for the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit.

“Letter of Credit Fee” has the meaning assigned thereto in Section 3.8(a).

“Letter of Credit Notice” means a Syndicated Letter of Credit Notice or a
Fronted Letter of Credit Notice, as the context requires.

“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.

“Lloyd’s” means the Society incorporated by Lloyd’s Act 1871 by the name of
Lloyd’s whose principle place of business, as of the Effective Date, is One Lime
Street, London EC3M 7HA, U.K.

“Lloyd’s Managing Agent” means a company that has the permission of Lloyd’s to
act as a managing agent or as a substitute agent.

“Lloyd’s Syndicate” means an entity or individual or group of entities or
individuals underwriting insurance business at Lloyd’s through the agency of a
Lloyd’s Managing Agent and to which a syndicate number is assigned by Lloyd’s.
As of the Effective Date, the Lloyd’s Syndicate includes RenaissanceRe Syndicate
1458.

“Loan” means a Revolving Loan and/or a Swingline Loan, as the context requires.

 

18



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Guaranty, the Security Documents,
the Fee Letters, each Letter of Credit Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 3.6
and all other agreements, instruments, certificates, documents, schedules or
other written indicia delivered by the Borrower or any of its Subsidiaries in
connection with any of the foregoing.

“Loan Notice” means a notice of a (a) Borrowing, (b) conversion of Loans from
one Type to the other, or (c) continuation of Eurodollar Rate Loans, pursuant to
Section 2.2(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Borrower, the other Account Parties and
each Guarantor.

“Loan Party Swap” means any Swap Contract entered into between a Loan Party and
Renaissance Reinsurance for the purpose of providing capital to Renaissance
Reinsurance with respect to catastrophic risks.

“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.

“Material Adverse Effect” means, the occurrence of an event (including any
adverse determination in any litigation, arbitration, or governmental
investigation or proceeding), which has or could reasonably be expected to have
a material adverse effect on:

(a) the assets, business, financial condition or operations of the Borrower and
its Subsidiaries taken as a whole; or

(b) the ability of the Borrower to perform any of its payment or other material
obligations under any of the Loan Documents; or

(c) the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document that by its terms purports to bind such Loan Party.

“Material Insurance Subsidiary” means an Insurance Subsidiary which is also a
Material Subsidiary.

“Material Subsidiary” means (a) Renaissance Reinsurance and (b) each other
Subsidiary of the Borrower that either (i) as of the end of the most recently
completed Fiscal Year of the Borrower for which audited financial statements are
available, has assets that exceed 10% of the total consolidated assets of the
Borrower and all its Subsidiaries as of the last day of such period or (ii) for
the most recently completed Fiscal Year of the Borrower for which audited
financial statements are available, has revenues that exceed 10% of the
consolidated revenue of the Borrower and all of its Subsidiaries for such
period.

“Maturity Date” means November 9, 2023; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc.

 

19



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“NAIC Qualified Institution List” has the meaning set forth in the definition of
“NAIC-Qualified Lender.”

“NAIC-Qualified Lender” means, at any time, (a) any Lender listed on the “NAIC
List of Qualified U.S. Financial Institutions” maintained by the NAIC (the “NAIC
Qualified Institution List”) at such time and acting through the legal entity so
listed or (b) any Lender as to which its Fronting Lender is a financial
institution listed on the NAIC Qualified Institution List at such time.

“Net Worth Maintenance Agreement” means net worth maintenance agreements entered
into by the Borrower or any of its Subsidiaries with respect to a wholly-owned
Insurance Subsidiary which are required either by the Governmental Authority
regulating such Insurance Subsidiary or a rating agency providing a rating for
such Insurance Subsidiary provided such agreements are in favor of either such
Insurance Subsidiary or the Governmental Authority regulating such Insurance
Subsidiary or beneficiaries of the policies issued by such Insurance Subsidiary.

“Non-Extension Notice Date” has the meaning assigned thereto in Section 3.3.

“Non-Insurance Subsidiary” means any Subsidiary of the Borrower (a) that is not
an Insurance Subsidiary, (b) does not own directly or indirectly any outstanding
shares or other equity interests of any Insurance Subsidiary and (c) the
outstanding shares or other equity interests of which are not owned directly or
indirectly by an Insurance Subsidiary.

“Non-NAIC Fronting Bank” means any Lender or other Person (which is a NAIC
Qualified Lender) reasonably acceptable to the Administrative Agent which is
requested by the Borrower, and which agrees in its sole discretion in writing,
to be a fronting bank on behalf of a Non-NAIC Qualified Lender.

“Non-NAIC Qualified Lender” means, at any time, any Lender that is not a NAIC
Qualified Lender at such time.

“Non-Pro Rata Issuance Election” has the meaning given to such term in in
Section 3.12(d).

“Notice of Non-Extension” has the meaning assigned thereto in Section 3.3.

 

20



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Loan Parties arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Loan Party as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“OL Note Exclusion Amount” means, as of any date of determination, an amount
equal to the least of (a) the outstanding principal balance of OL Notes and (b)
the market value of the assets on deposit in any Segregated Account. Assets in
Segregated Accounts will be valued in accordance with the standard valuation
methodology applied by the Borrower from time to time consistent with the manner
in which such valuation is reported to S&P or Moody’s with respect to such OL
Notes.

“OL Notes” means all senior unsecured notes or other instruments issued by the
Borrower or any of its Subsidiaries before or after the Effective Date to the
extent that the principal amount of such notes at the time of issuance is
excluded from debt by S&P or Moody’s for purposes of financial leverage (e.g.,
if $150,000,000 of senior unsecured notes are issued but only $100,000,000 are
excluded, then only $100,000,000 of such notes will constitute OL Notes).

“Ordinary Course Litigation” has the meaning specified in Section 5.4.

“Organization Documents” means, (a) with respect to any company or corporation,
the certificate or articles of incorporation and the bylaws (or equivalent of
comparable constitutive documents with respect to any non-U.S. jurisdiction),
any certificate of determination or instrument relating to the rights of
preferred shareholders of such company or corporation and any shareholder rights
agreement; (b) with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary Taxes or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to
any Loan Document except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to
Section 4.6(b)).

 

21



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (b) with respect
to any LC Obligations on any date, the amount of such LC Obligations on such
date after giving effect to any LC Credit Extension occurring on such date and
any other changes in the aggregate amount of the LC Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts. With respect to any Lender, the “Outstanding Amount” of Loans and LC
Obligations of such Lender means, at any time, the sum of (i) the aggregate
principal amount of Revolving Loans made by such Lender that are outstanding at
such time, (ii) such Lender’s participations in outstanding Swingline Loans at
such time, (iii) such Lender’s participations in Fronted Letters of Credit
outstanding at such time, and (iv) such Lender’s Applicable Percentage of
outstanding Syndicated Letters of Credit at such time.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent or the Fronting
Bank, as the case may be, in accordance with banking industry rules on interbank
compensation.

“Participant” has the meaning specified in Section 11.6(d).

“Participant Register” has the meaning given to such term in Section 11.6(d).

“Patriot Act” has the meaning specified in Section 11.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006 (P.L. 109-280).

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430 and 436
of the Code and Sections 302 and 303 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Investment” means, at any time:

(a) any evidence of Debt issued or guaranteed by the United States Government;

 

22



--------------------------------------------------------------------------------

(b) commercial paper, maturing not more than one year from the date of issue,
which is issued by

(i) a corporation (except an Affiliate of the Borrower) rated at least A-1 by
S&P, P-1 by Moody’s or D-2 by FitchIBCA, or

(ii) any Lender (or its holding company);

(c) investments in money market funds that invest solely in Permitted
Investments described in clauses (a) and (b); and

(d) investments in short-term asset management accounts offered by any Lender
for the purpose of investing in loans to any corporation (other than an
Affiliate of the Borrower) organized under the Laws of any state of the United
States or of the District of Columbia and rated at least A-1 by S&P or P-1 by
Moody’s.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.1.

“Pricing Grid” means the Pricing Grid set forth on Schedule 1.2.

“Pricing Level” means the Pricing Level on the Pricing Grid which is applicable
from time to time and in accordance with Section 2.5(c).

“Primary Policies” means any insurance policies or other similar instruments
such as a financial guarantee issued by an Insurance Subsidiary.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.1.

“Recipient” means the Administrative Agent, any Lender, any LC Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.6(c).

“Regulator” means (a) with respect to Bermuda, the Bermuda Monetary Authority
and (b) with respect to any other jurisdiction, the similar Governmental
Authority in the applicable jurisdiction.

“Reimbursement Date” has the meaning specified in Section 3.1(f).

 

23



--------------------------------------------------------------------------------

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any Subsidiary agrees to assume from
or reinsure an insurer or reinsurer all or part of the liability of such insurer
or reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Renaissance Reinsurance” means Renaissance Reinsurance Ltd., a Bermuda company
and wholly-owned Subsidiary of the Borrower.

“Renaissance Reinsurance U.S.” has the meaning specified in the Preamble.

“RenaissanceRe Specialty U.S.” has the meaning specified in the Preamble.

“Replacement Rate” has the meaning specified in Section 4.3(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Borrower Net Worth” has the meaning specified in Section 7.2.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender has
been terminated pursuant to Section 8.2, Lenders holding in the aggregate more
than 50% of the Revolving Loans and LC Obligations; provided that the Commitment
of, and the portion of the Revolving Loans and LC Obligations held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Requirements of Law” for any Person means the Organization Documents of such
Person and any Law or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Restricted Payments” has the meaning specified in Section 7.10.

“Retrocession Agreements” means any agreement, treaty, certificate or other
arrangement whereby any Insurance Subsidiary cedes to another insurer all or
part of such Insurance Subsidiary’s liability under a policy or policies of
insurance reinsured by such Insurance Subsidiary.

“Revolving Loan” means the revolving loans made by a Lender to the Borrower
under ARTICLE II and may be a Base Rate Loan or a Eurodollar Rate Loan.

“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit D-1.

 

24



--------------------------------------------------------------------------------

“RIHL” means Renaissance Investment Holdings Ltd.

“RIHL II” means Renaissance Investment Holdings II Ltd.

“ROIHL” means Renaissance Other Investments Holdings Ltd.

“ROIHL II” means Renaissance Other Investments Holdings II Ltd.

“ROIHL III” means Renaissance Other Investments Holdings III Ltd.

“ROIHL Entities” means ROIHL, ROIHL II and ROIHL III.

“Sanctioned Country” means, at any time, a region, a country or territory which
is itself the subject or target of any Sanctions (which, as of the date of this
Agreement, is Cuba, Iran, North Korea, Syria and the Crimea region of Ukraine).

“Sanctions” means (a) economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
government, including those administered or enforced by OFAC, the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, and (b) economic or financial sanctions imposed, administered or
enforced from time to time by the United States State Department, the United
States Department of Commerce or the United States Department of the Treasury.

“Sanctions List” means any of the lists of specifically designated nationals or
designated Persons published (and accessible to the public) by the U.S.
government and administered by OFAC, the United States State Department, the
United States Department of Commerce or the United States Department of the
Treasury, Her Majesty’s Treasury of the United Kingdom or the United Nations
Security Council or any similar list maintained by the European Union, any other
EU Member State or any other U.S. Governmental Authority, in each case as the
same may be amended, supplemented or substituted from time to time.

“SAP” means, as to each Insurance Subsidiary, the statutory accounting practices
prescribed or permitted by the Regulator in such Insurance Subsidiary’s domicile
for the preparation of Annual Statements and other financial reports by
insurance corporations of the same type as such Insurance Subsidiary.

“Secured Letter of Credit” means any Letter of Credit Issued hereunder secured
by Collateral.

“Secured Letter of Credit Exposure” means, at any time for each Lender, such
Lender’s Applicable Percentage of the sum of (i) the aggregate stated amount of
all outstanding Secured Letters of Credit and (ii) the aggregate amount of all
outstanding LC Disbursements in respect of Secured Letters of Credit at such
time.

“Secured Obligations” means all Obligations owing to any LC Issuer in respect of
Secured Letters of Credit.

 

25



--------------------------------------------------------------------------------

“Security Agreement” means each Pledge and Security Agreement made by the
Borrower and the Account Parties in favor of the Administrative Agent, together
with any Pledgor Accessions thereto, substantially in the form of Exhibit J.

“Security Documents” means (a) each Security Agreement, (b) each Custody
Agreement, and (c) each other document, agreement, certificate, notice and/or
financing statement, executed, delivered, made or filed pursuant to the terms of
the documents specified in foregoing clauses (a) and (b).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

“S&P/Moody’s Rating” means the unsecured senior, non-credit enhanced, long term
debt rating of the Borrower as determined from time to time by S&P and/or
Moody’s. In the event of a single split rating, the higher rating will apply and
in the event of a double (or more) split rating, one Pricing Level below the
higher rating will apply. If at any time no senior unsecured long term debt
rating shall be assigned, Pricing Level V shall apply.

“Segregated Account” means a segregated custodial account of the Borrower or any
of its Subsidiaries in which the Borrower or any of such Subsidiaries deposit
the principal amount of the OL Notes issued by any of them.

“Statutory Financial Statements” has the meaning specified in Section 5.2.

“Subsidiary” means a Person of which the indicated Person and/or its other
Subsidiaries, individually or in the aggregate, own, directly or indirectly,
such number of outstanding shares or other equity interests as have at the time
of any determination hereunder more than 50% of the ordinary voting power.
Unless otherwise specified, “Subsidiary” shall mean a Subsidiary of the
Borrower; provided, however, that no Excluded Entity shall be deemed to be a
Subsidiary of the Borrower and, solely for the purposes of Sections 7.3, 7.6 and
7.7, Subsidiary will include reference to any and all Lloyd’s Syndicates in
respect of which the Lloyd’s Managing Agent is also a Subsidiary.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by, a long form confirmation or subject to any master agreement,
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement, including any such obligations or liabilities thereunder and (c) all
other agreements or arrangements designed to protect such Person against
catastrophic events, fluctuations in interest rates or currency exchange rates;
provided that for purposes of clause (e) of the definition of the term “Debt”,
the term “Swap Contract” shall not include any Retrocession Agreement or
Catastrophe Bond or Industry Loss Warranty.

 

26



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Commitment” means, with respect to each Swingline Lender, the lesser
of (a) $50,000,000, and (b) the unutilized Commitment of such Swingline Lender.

“Swingline Lender” means each of Wells Fargo and Citi in its capacity as
swingline lender pursuant to Section 2.13.

“Swingline Loan” means any swingline loan made by a Swingline Lender to the
Borrower pursuant to Section 2.13, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of a
Swingline Lender evidencing the Swingline Loans made by such Swingline Lender,
substantially in the form attached as Exhibit D-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Swingline Participation Amount” has the meaning assigned thereto in
Section 2.13(b)(iii).

“Syndicated Letter of Credit” means Letters of Credit issued severally by the
Lenders under Section 3.1.

“Syndicated Letter of Credit Cash Collateral” has the meaning assigned thereto
in Section 3.12(b)(ii).

“Syndicated Letter of Credit Collateral Account” has the meaning assigned
thereto in Section 3.12(b)(ii).

“Syndicated Letter of Credit Notice” has the meaning assigned thereto in
Section 3.1(b).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Top Layer” means Top Layer Reinsurance Ltd. or any successor.

 

27



--------------------------------------------------------------------------------

“Top Layer LC” means the $37,500,000 Letter of Credit Facility dated
December 16, 2016 between Renaissance Reinsurance and Barclays Bank plc in
connection with the investment in Top Layer.

“Total Capitalization” means, as of any date of determination, the sum of
(i) Borrower Net Worth as of such date, (ii) Consolidated Debt as of such date
(excluding, to the extent otherwise included, the Hybrid Securities) and
(iii) the aggregate principal amount of all Hybrid Securities.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
LC Obligations.

“Trigger Default” means (a) an Event of Default under Section 7.1 (Debt to
Capital Ratio), Section 7.2 (Borrower Net Worth), Section 8.1(a) (Non-Payment of
Loan) or Section 8.1(b) (Non-Payment of Interest, Fees, etc.) or (b) a Default
or Event of Default under Section 8.1(e) (Bankruptcy, Insolvency, etc.).

“Type” means (i) with respect to a Loan, its character as a Revolving Loan or a
Swingline Loan, and in respect of Revolving Loans, its character as a Base Rate
Loan or a Eurodollar Rate Loan and (ii) with respect to a Letter of Credit, its
character as a Secured Letter of Credit or Unsecured Letter of Credit, and its
character as a Fronted Letter of Credit or a Syndicated Letter of Credit, as the
context may require.

“UCP” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance of a Letter of Credit or, in the case of Letters of Credit
issued to back Reinsurance Agreements, such earlier version thereof as may be
required by the applicable Governmental Authority or beneficiary.

“United States” and “U.S.” mean the United States of America.

“Unsecured Letter of Credit” means any Letter of Credit Issued hereunder that is
not secured by Collateral.

“Wells Fargo” has the meaning specified in the recital of parties to this
Agreement.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will”

 

28



--------------------------------------------------------------------------------

shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) The terms “best knowledge of” or “to the best knowledge of” any Person shall
mean matters within the actual knowledge of such Person (or an Executive Officer
or general partner of such Person) or which should have been known by such
Person after reasonable inquiry.

SECTION 1.3 Accounting Principles. Unless otherwise defined or the context
otherwise requires, all financial and accounting terms used herein or in any of
the Loan Documents or any certificate or other document made or delivered
pursuant hereto shall be defined in accordance with GAAP or SAP, as the context
may require; provided, however, that for purposes of calculating the financial
covenants, the financial statements required under Section 6.1(a) shall be
adjusted so that the Excluded Entities shall be accounted for under the equity
method rather than consolidated as Subsidiaries. When used in this Agreement,
the term “financial statements” shall include the notes and schedules thereto.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of the Borrower and its Subsidiaries shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

29



--------------------------------------------------------------------------------

SECTION 1.5 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Charlotte, North Carolina time (daylight or
standard, as applicable).

SECTION 1.6 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Application related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

SECTION 1.7 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate”.

SECTION 1.8 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division of a limited liability company under the
Delaware Limited Liability Company Act (or any comparable event under a
different jurisdiction’s laws): (a) any asset, right, obligation or liability of
any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time.

ARTICLE II.

AMOUNT AND TERMS OF COMMITMENT

SECTION 2.1 Commitment. Upon and subject to the terms and conditions set forth
herein, (a) each Lender severally and for itself agrees to make revolving loans
in Dollars to the Borrower (collectively called the “Loans” and individually
called a “Loan”) from time to time on any Business Day during the Availability
Period in such Lender’s Applicable Percentage of such aggregate amounts as the
Borrower may from time to time request, (b) each Lender severally agrees to
issue, extend and renew in such Lender’s Applicable Percentage, Syndicated
Letters of Credit at the request of and for the account of the Account Parties
from time to time during the Availability Period, and (c) the Fronting Bank
agrees to issue, extend and renew Fronted Letters of Credit for the account of
the Account Parties from time to time during the Availability Period and each
Lender agrees to purchase risk participations in the obligations of the Fronting
Bank under the Fronted Letters of Credit as more fully set forth in Section 3.2;
provided, however, that after giving effect to any Credit Extension (including
any concurrent repayment of Swingline Loans with proceeds of such Credit
Extension), (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amounts of any Lender shall not
exceed such Lender’s Commitment and (iii) the aggregate LC

 

30



--------------------------------------------------------------------------------

Obligations with respect to Fronted Letters of Credit shall not exceed the
Fronted Letter of Credit Sublimit. Within the limits of this Section 2.1 and
subject to the other terms and conditions hereof, the Borrower may borrow Loans
under this Section 2.1, prepay Loans under Section 2.3 and reborrow Loans under
this Section 2.1.

SECTION 2.2 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans and (ii) on the requested date of
any Borrowing of Base Rate Loans or Swingline Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.2(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by an Executive Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Borrowing of
Swingline Loans shall be in a principal amount of $100,000 or a whole multiple
of $50,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed
(including whether such Loan is a Swingline Loan), or to which existing Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender (or the Swingline Lender in
the case of a Borrowing of Swingline Loans) shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m., on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 9.2 (and, if such Borrowing is to occur on the
Effective Date, Section 9.1), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative

 

31



--------------------------------------------------------------------------------

Agent in accordance with the terms of any written instructions from any
Executive Officer of the Borrower; provided that the Administrative Agent shall
not be obligated under any circumstances to forward amounts to any account not
listed in an Account Designation Letter; provided, further, that if, on any date
of Borrowing of Revolving Loans there are any Swingline Loans outstanding, then
the proceeds of the Borrowing made on such date shall first be applied to the
payment in full of any such Swingline Loans, and second, be made available to
the Borrower as provided above. The Borrower may at any time deliver to the
Administrative Agent an Account Designation Letter listing any additional
accounts or deleting any accounts listed in a previous Account Designation
Letter.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. No Loans may be requested as, converted to or continued as Eurodollar Rate
Loans after acceleration or, without the consent of the Required Lenders, during
the existence of a Trigger Default.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Base Rate.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to Loans.

(f) Notwithstanding the foregoing provisions of this Section 2.2, in the event
that the Borrower has made a Non-Pro Rata Issuance Election and thereafter the
Borrower requests a Revolving Loan, such Revolving Loan shall, subject to the
other terms and provisions hereof, be advanced, first, by those Non-NAIC
Qualified Lenders that do not participate in the issuance, renewal, extension or
amendment of one or more Syndicated Letters of Credit as a result of such
Non-Pro Rata Issuance Election until, after giving effect thereto, the
Outstanding Amounts of all Lenders are held by the Lenders in accordance with
their Applicable Percentages, and second, by the Lenders (including such
Non-NAIC Qualified Lenders) in accordance with their Applicable Percentages,
provided, that, for the avoidance of doubt, the aggregate Outstanding Amounts of
any Lender shall not exceed the Commitment of such Lender.

SECTION 2.3 Payments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans or Swingline Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans or Swingline Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if

 

32



--------------------------------------------------------------------------------

Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given, the Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 4.5. Subject to Section 2.12, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.

(b) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of the Loans.

(c) The Borrower shall, immediately upon any acceleration of the Obligations
pursuant to Section 8.2, repay the aggregate principal amount of the Loans and
repay or fully Cash Collateralize (in accordance with Section 3.6) the LC
Obligations outstanding on such date.

(d) The Borrower shall repay to the applicable Swingline Lender the aggregate
principal amount and accrued interest of any outstanding Swingline Loans no
later than five (5) Business Days after the borrowing date of such Swingline
Loan.

SECTION 2.4 Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date on which such termination or reduction
is to be effective, (ii) any such partial reduction shall be in an aggregate
amount of $5,000,000 or any whole multiple of $500,000 in excess thereof, and
(iii) the Borrower shall not terminate or reduce the Aggregate Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Commitments. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

SECTION 2.5 Interest.

(a) Subject to the provisions of subsection (d) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin and (ii) each Base Rate Loan and
Swingline Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin, if any.

(b) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and, to the extent permitted by applicable Law, after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

 

33



--------------------------------------------------------------------------------

(c) Any change in the Applicable Margin, Applicable Commitment Fee Rate or
Applicable LC Fee Rate resulting from a change in the S&P/Moody’s Rating shall
be effective as of the effective date of the change in the S&P/Moody’s Rating.
The Borrower agrees promptly upon any change in the S&P/Moody’s Rating to inform
the Administrative Agent thereof.

(d) Notwithstanding clause (a) of this Section, after acceleration and, at the
election of the Required Lenders while any Trigger Default exists, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by Law) on all Obligations at the applicable Default Rate,
provided, however, that, on and after the expiration of any Interest Period
applicable to any Eurodollar Rate Loan outstanding on the date of occurrence of
an acceleration or, unless the Required Lenders otherwise agree, a Trigger
Default, such Eurodollar Rate Loan shall automatically be converted to a Base
Rate Loan which bears interest at the Default Rate applicable to Base Rate
Loans.

(e) Anything herein to the contrary notwithstanding, the obligations of the
Borrower to any Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by such Lender would be contrary to the provisions of
any Law applicable to such Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Lender, and in such
event the Borrower shall pay such Lender interest at the highest rate permitted
by applicable Law.

SECTION 2.6 Fees.

(a) Fee Letters. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(b) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Commitment Fee Rate times the actual
daily amount by which the Aggregate Commitments exceed the Total Outstandings;
provided, that the outstanding amount of any Swingline Loans shall not be
included in Total Outstandings for purposes of calculating the commitment fee
pursuant to this Section 2.6(b); provided, further, that no commitment fee shall
be payable on the Commitment of a Lender to the extent and for so long as such
Lender is a Defaulting Lender. The commitment fee shall accrue on such amount
during the Availability Period, including at any time during which one or more
of the conditions in Article IX is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Effective Date,
and on the expiration of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Commitment Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Commitment Fee Rate separately for
each period during such quarter that such Applicable Commitment Fee Rate was in
effect.

 

34



--------------------------------------------------------------------------------

(c) Upfront Fees. On the Effective Date, the Borrower shall pay to the
Administrative Agent for the account of each Lender an upfront fee as agreed to
by the Borrower and such Lender. Once paid, such upfront fees shall be
nonrefundable.

SECTION 2.7 Computation of Fees and Interest. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) when the Base Rate is determined by reference to Wells Fargo’s
prime rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid or pre-paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.9(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.8 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Revolving Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

35



--------------------------------------------------------------------------------

SECTION 2.9 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m. on the date specified herein. Subject to
Section 2.12(a)(ii), the Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 11:00
a.m., shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.2)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Fronting Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such

 

36



--------------------------------------------------------------------------------

date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Fronting Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Fronting Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Fronting Bank, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IX are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund Syndicated Letters of Credit, to purchase participations in
Fronted Letters of Credit and to make payments pursuant to Section 11.4(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
Syndicated Letter of Credit, to purchase any participation in any Fronted Letter
of Credit or to make any payment under Section 11.4(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to fund a Syndicated Letter of Credit, to
purchase its participation in a Fronted Letter of Credit or to make its payment
under Section 11.4(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

SECTION 2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans or LC Obligations held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or LC Obligations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans or
participations or subparticipations in LC Obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Total
Outstandings and other amounts owing them, provided that:

 

37



--------------------------------------------------------------------------------

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 3.6, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or LC Obligations to any assignee or participant, other than an assignment
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 2.11 Increase of Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments in increments of $10,000,000 but in no event may the
Aggregate Commitments after giving effect to all increases pursuant to this
Section 2.11 exceed $700,000,000. To achieve the full amount of a requested
increase, the Borrower may (i) invite one or more existing Lenders to increase
their respective Commitments, (ii) subject to the approval of the Administrative
Agent, the Swingline Lenders, and the Fronting Bank (which approvals shall not
be unreasonably withheld or delayed), invite additional Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, or (iii) a combination
thereof. No existing Lender shall be obligated to increase its Commitment as a
result of any request by the Borrower unless it agrees in its sole discretion to
do so.

(b) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(c) Conditions to Effectiveness of Increase. As a condition precedent to each
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (with sufficient copies
for each Lender) signed by an Executive Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and

 

38



--------------------------------------------------------------------------------

the other Loan Documents are true and correct in all material respects on and as
of the Increase Effective Date, except to the extent that such representations
and warranties speak as of a specified date, and except that for purposes of
this Section 2.11, the representations and warranties contained in subsection
(a) of Section 5.3 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a)(i) and (ii), respectively, of Section 6.1, and
(B) no Default or Event of Default exists. The Borrower shall prepay any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 4.5) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Commitments under this Section.

(d) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.10 or Section 11.1 to the contrary.

SECTION 2.12 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 11.1.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.8), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Fronting Bank, LC
Administrator, or any Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by the Fronting Bank, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Fronted Letter of Credit; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Syndicated Letter of Credit or Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans and Syndicated Letters of Credit under this Agreement;
sixth, to the payment of any amounts owing to the Lenders or the Fronting Bank
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Fronting Bank against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that

 

39



--------------------------------------------------------------------------------

Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 9.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in LC
Obligations and Swingline Loans are held by the Lenders pro rata in accordance
with their respective Applicable Percentages without giving effect to Section
2.12(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.12(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.6 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.8(a).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund obligations under or purchase participations in Letters of Credit pursuant
to Article III or Swingline Loans pursuant to Section 2.13, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that each such
reallocation shall be given effect only to the extent that such reallocation
does not cause the aggregate Outstanding Amounts of any Lender to exceed such
Lender’s Commitment.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in Section 2.12(a)(iv) cannot, or can only partially, be effected (a) first, the
Borrower shall prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure pro rata based on the Commitments of the Swingline
Lenders and (b) second, the Borrower shall Cash Collateralize the Fronting
Bank’s Fronting Exposure in accordance with the procedures set forth in Section
3.6, in each case within three Business Days following the written request of
the Administrative Agent and without prejudice to any right or remedy available
to the Borrower hereunder or under law.

 

40



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lenders and the Fronting Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.12(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c) Swingline Loans. So long as a Lender is a Defaulting Lender, no Swingline
Lender shall be required to fund any Swingline Loans unless it is satisfied that
there will be no Fronting Exposure after giving effect to such Swingline Loan.

SECTION 2.13 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents, each Swingline Lender
severally agrees to make Swingline Loans in Dollars to the Borrower from time to
time from the Effective Date to, but not including, the Maturity Date; provided,
that after giving effect to any Swingline Loan, (a) the aggregate outstanding
Swingline Loans of the applicable Swingline Lender shall not exceed such
Swingline Lender’s Swingline Commitment, (b) the Total Outstandings shall not
exceed the Aggregate Commitments, and (c) the aggregate Outstanding Amount of
any Lender (including such Lender’s participations in Swingline Loans) shall not
exceed such Lender’s Commitment. No Swingline Lender shall be obligated to make
Swingline Loans if any Lender is at such time a Defaulting Lender hereunder
unless such Swingline Lender is satisfied it will have no Fronting Exposure
after giving effect to such Swingline Loan. Subject to the foregoing, the
Borrower may borrow, repay (including by means of a Revolving Loan) and reborrow
Swingline Loans; provided, that Swingline Loans may not be paid or repaid with
Swingline Loans.

(b) Refunding.

(i) The applicable Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lenders to act on its behalf), by written
notice given no later than 11:00 a.m. on any Business Day request each Lender to
make, and each Lender hereby agrees to make, a Revolving Loan as a Base Rate
Loan in an amount equal to such Lender’s Applicable Percentage of the aggregate
amount of the Swingline Loans outstanding on the date of such notice, to repay
the applicable Swingline Lender. Each Lender shall make the amount of such
Revolving Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such notice. The proceeds of such Revolving Loans

 

41



--------------------------------------------------------------------------------

shall be immediately made available by the Administrative Agent to the
applicable Swingline Lender for application by such Swingline Lender to the
repayment of the Swingline Loans. No Lender’s obligation to fund its respective
Applicable Percentage of a Swingline Loan shall be affected by any other
Lender’s failure to fund its Applicable Percentage of a Swingline Loan, nor
shall any Lender’s Applicable Percentage be increased as a result of any such
failure of any other Lender to fund its Applicable Percentage of a Swingline
Loan.

(ii) The Borrower shall pay to the applicable Swingline Lender on demand, and in
any event on the date specified in Section 2.3(d), in immediately available
funds the amount of such Swingline Loans to the extent amounts received from the
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrower irrevocably
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the applicable Swingline Lender (up to the amount available
therein) in order to immediately pay such Swingline Lender the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the
applicable Swingline Lender shall be recovered by or on behalf of the Borrower
from such Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Lenders in accordance with their
respective Applicable Percentages.

(iii) If for any reason any Swingline Loan cannot be refinanced with a Revolving
Loan pursuant to Section 2.13(b)(i), each Lender shall, on the date such
Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.13(b)(i), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the applicable Swingline Lender an
amount (the “Swingline Participation Amount”) equal to such Applicable
Percentage of the aggregate principal amount of such Swingline Lender’s
Swingline Loans then outstanding. Each Lender will immediately transfer to the
applicable Swingline Lender, in immediately available funds, the amount of its
Swingline Participation Amount. Whenever, at any time after the applicable
Swingline Lender has received from any Lender such Lender’s Swingline
Participation Amount, such Swingline Lender receives any payment on account of
the Swingline Loans, such Swingline Lender will distribute to such Lender its
Swingline Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all such
Swingline Loans then due); provided that in the event that such payment received
by the applicable Swingline Lender is required to be returned, such Lender will
return to such Swingline Lender any portion thereof previously distributed to it
by such Swingline Lender.

(iv) Each Lender’s obligation to make the Revolving Loans referred to in
Section 2.13(b)(i) and to purchase participating interests pursuant to
Section 2.13(b)(iii) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such

 

42



--------------------------------------------------------------------------------

Lender or the Borrower may have against the applicable Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in ARTICLE IX, (C) any adverse change in the
condition (financial or otherwise) of the Borrower, (D) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Lender or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(c) If any Lender fails to make available to the Administrative Agent, for the
account of the applicable Swingline Lender, any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.13(b) by the
time specified in Section 2.13(b)(b)(i) or (b)(b)(iii), as applicable, such
Swingline Lender shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swingline Lender at a rate per annum equal to
the applicable Federal Funds Rate, plus any administrative, processing or
similar fees customarily charged by the applicable Swingline Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan or Swingline Participation Amount, as the case may be. A
certificate of the applicable Swingline Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

ARTICLE III.

LETTERS OF CREDIT

SECTION 3.1 Syndicated Letters of Credit.

(a) General. Subject to Section 2.1, at the request of any Account Party, each
Lender agrees, on and subject to the terms and conditions of this Agreement, to
issue Letters of Credit as Syndicated Letters of Credit for the account of such
Account Party in Dollars from time to time during the Availability Period. Each
Syndicated Letter of Credit shall be issued severally by all of the Lenders
acting through the LC Administrator, at the time of issuance as a single
multi-bank letter of credit, and shall be substantially in the form of Exhibit F
with such changes therein as the LC Administrator (in consultation with the
applicable Account Party) determines are acceptable to it and not adverse to the
interests of the Lenders, provided that it is the intention of the parties to
this Agreement that Syndicated Letters of Credit issued to support
reinsurance-related obligations shall have terms and conditions necessary to
qualify such Syndicated Letters of Credit as permissible collateral under
applicable Law and, subject to the terms and conditions of this Agreement, the
LC Issuers agree to issue such Syndicated Letters of Credit.

(b) Notice of Issuance. To request the issuance of a Syndicated Letter of
Credit, the applicable Account Party shall hand deliver or transmit by facsimile
(or transmit by electronic communication, if arrangements for doing so have been
approved by the LC Administrator; provided that the LC Administrator hereby
approves such electronic communication delivered by email) to the LC
Administrator and the Administrative Agent (which shall promptly notify the

 

43



--------------------------------------------------------------------------------

Lenders) not later than 11:00 a.m. three Business Days in advance of the
requested date of issuance (or such shorter period as is acceptable to the LC
Administrator, including any request for the issuance of a Syndicated Letter of
Credit on the Effective Date, subject to approval by the LC Administrator) a
letter of credit notice on the LC Administrator’s standard form (with such
changes as the LC Administrator shall reasonably deem appropriate) or other
electronic notice acceptable to the LC Administrator (a “Syndicated Letter of
Credit Notice”) requesting the issuance of a Syndicated Letter of Credit, or
identifying the Syndicated Letter of Credit to be amended, renewed, extended or
increased, as the case may be, and specifying: (A) the date of issuance (which
shall be a Business Day), (B) the date on which such Syndicated Letter of Credit
is to expire (which shall comply with Section 3.3), (C) the stated amount of
such Syndicated Letter of Credit (it being agreed that all Letters of Credit
shall be issued in Dollars), (D) the name and address of the beneficiary
thereof, (E) whether such Letter of Credit will be secured by Collateral, and
(F) such other customary information as shall be necessary to prepare, amend,
renew, extend or increase, as the case may be, such Syndicated Letter of Credit,
it being understood and agreed that Syndicated Letters of Credit may be extended
and renewed in accordance with Section 3.3. With respect to the issuance of any
Letter of Credit that is a Secured Letter of Credit, in addition to the delivery
of the foregoing, the applicable Account Party shall deliver to the
Administrative Agent a Borrowing Base Report not later than 11:00 a.m. on the
Business Day immediately preceding the date on which such Secured Letter of
Credit is to be issued confirming that the sum of the aggregate Secured Letter
of Credit Exposure attributable to such Account Party after giving effect
thereto does not exceed the Borrowing Base of such Account Party at such time.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Syndicated Letter of Credit Notice
or other Letter of Credit Document submitted by the applicable Account Party to,
or entered into by the applicable Account Party with, the LC Administrator
relating to any Syndicated Letter of Credit issued for its account, the terms
and conditions of this Agreement shall control.

(c) Obligation of Lenders. The obligation of any LC Issuer under any Syndicated
Letter of Credit shall be several and not joint and shall be in an amount equal
to such LC Issuer’s Applicable Percentage of the aggregate stated amount of such
Syndicated Letter of Credit at the time such Syndicated Letter of Credit is
issued (subject to any amendments to such Syndicated Letter of Credit expressly
permitted hereunder) and each Syndicated Letter of Credit shall expressly so
provide. Absent the prior written consent of each LC Issuer, no Syndicated
Letter of Credit may be issued that would vary the several and not joint nature
of the obligations of the LC Issuers thereunder as provided in this
Section 3.1(c). The failure of any LC Issuer to make any LC Disbursement in
respect of any Syndicated Letter of Credit on any date shall not relieve any
other LC Issuer of its corresponding obligation, if any, hereunder to do so on
such date, but no LC Issuer shall be responsible for the failure of any other LC
Issuer to make its LC Disbursement in respect of any Syndicated Letter of
Credit. Concurrently with or promptly following any change in Commitments
pursuant to Section 11.6 (to the extent agreed to between the assigning Lender
and the assignee) or any other event or circumstance resulting in a change in
the Applicable Percentages of the Lenders, the LC Administrator shall amend or
replace each outstanding Syndicated Letter of Credit to reflect the new
Applicable Percentages of the Lenders. Until a Syndicated Letter of Credit has
been so amended or replaced, the Lenders (both before and after giving effect to
the change in Applicable Percentages) shall be deemed to have irrevocably and
unconditionally sold and purchased participations in such Syndicated Letter of
Credit (including each drawing made thereunder and the obligations of the
applicable Account Party under this Agreement with respect thereto and any Cash
Collateral or other security therefor or guaranty pertaining thereto) as
necessary to give effect to the change in Applicable Percentages.

 

44



--------------------------------------------------------------------------------

(d) Issuance Administration. Each Syndicated Letter of Credit shall be executed
and delivered by the LC Administrator in the name and on behalf of, and as
attorney-in-fact for, each LC Issuer, and the LC Administrator shall act under
each Syndicated Letter of Credit, and each Syndicated Letter of Credit shall
expressly provide that the LC Administrator shall act, as the agent of each such
LC Issuer to (i) execute and deliver such Syndicated Letter of Credit,
(ii) receive drafts, other demands for payment and other documents presented by
the beneficiary under such Syndicated Letter of Credit, (iii) determine whether
such drafts, demands and documents are in compliance with the terms and
conditions of such Syndicated Letter of Credit, (iv) notify such LC Issuer and
the applicable Account Party that a valid drawing has been made and the date
that the related LC Disbursement is to be made and (v) exercise all rights held
by the issuer of a letter of credit under the documents for which such
Syndicated Letter of Credit shall provide credit enhancement (or designate any
Person as its representative for all such purposes under such documents);
provided that the LC Administrator shall have no obligation or liability for any
LC Disbursement under such Syndicated Letter of Credit (other than in its
capacity as a LC Issuer), and each Syndicated Letter of Credit shall expressly
so provide. Each LC Issuer hereby irrevocably appoints and designates the LC
Administrator as its attorney-in-fact, acting through any duly authorized
officer, to execute and deliver in the name and on behalf of such LC Issuer each
Syndicated Letter of Credit to be issued by such LC Issuer hereunder and to take
such other actions contemplated by this Section 3.1(d). Promptly upon the
request of the LC Administrator, each LC Issuer will furnish to the LC
Administrator such additional powers of attorney or other evidence as any
beneficiary of any Syndicated Letter of Credit may reasonably request in order
to demonstrate that the LC Administrator has the power to act as
attorney-in-fact for such LC Issuer to execute and deliver such Syndicated
Letter of Credit.

(e) Disbursement Procedures. The LC Administrator shall, promptly following its
receipt thereof (and, in any event, within any time specified in the text of the
relevant Syndicated Letter of Credit), examine all documents purporting to
represent a demand for payment under a Syndicated Letter of Credit. The LC
Administrator shall promptly on the Business Day of completion of such
examination and before such LC Disbursement notify each applicable LC Issuer and
the applicable Account Party by telephone (confirmed by facsimile or email) of
such demand for payment. With respect to any demand for payment made under a
Syndicated Letter of Credit which the LC Administrator has informed the
applicable LC Issuers is valid, each such LC Issuer will promptly on such date
of being informed, if such notice is received no later than 1:00 p.m. on such
date, otherwise on the next Business Day, make a LC Disbursement in respect of
such Syndicated Letter of Credit in accordance with the amount of its liability
under such Syndicated Letter of Credit and this Agreement, and such LC
Disbursement is to be made to the account of the LC Administrator most recently
designated by it for such purpose by notice to the LC Issuers. On the date of
receipt of such LC Disbursement, if received no later than 3:00 p.m. on such
date, otherwise on the next Business Day, the LC Administrator will make such LC
Disbursement available to the beneficiary of such Syndicated Letter of Credit by
promptly crediting the amounts so received, in the funds so received, to the
account identified by such beneficiary in connection with such demand for such
LC Disbursement. Promptly following any LC Disbursement by any LC Issuer in
respect of any Syndicated Letter of Credit, the LC Administrator will notify the
applicable Account Party of such LC Disbursement.

 

45



--------------------------------------------------------------------------------

(f) Reimbursement. Each Account Party agrees that it shall reimburse the
applicable LC Issuers in respect of any LC Disbursement made under such Account
Party’s Syndicated Letters of Credit by paying to the Administrative Agent an
amount in Dollars equal to the amount of such LC Disbursement, with interest
payable thereon as provided in Section 3.5, no later than 11:00 a.m. on the
first Business Day after the date of such Account Party’s receipt of
notification from the Applicable Issuing Party of such LC Disbursement (the
“Reimbursement Date”). Each Account Party’s obligation to reimburse the LC
Issuers with respect to such Account Party’s LC Disbursements shall be absolute
and unconditional and subject to the provisions of Section 2.5.

SECTION 3.2 Fronted Letters of Credit.

(a) General. Subject to Section 2.1, at the request of any Account Party, each
Fronting Bank agrees, on and subject to the terms and conditions of this
Agreement and in reliance upon the agreements of the Lenders set forth in this
Section 3.2, to issue Letters of Credit as Fronted Letters of Credit for the
account of such Account Party in Dollars from time to time during the
Availability Period in an aggregate stated amount not to exceed the Fronted
Letter of Credit Sublimit. Each Fronted Letter of Credit shall be in a form
customarily used or otherwise approved by the Fronting Bank (in consultation
with the applicable Account Party), provided that it is the intention of the
parties to this Agreement that Fronted Letters of Credit issued to support
reinsurance-related obligations shall have terms and conditions necessary to
qualify such Fronted Letters of Credit as permissible collateral under
applicable law and, subject to the terms and conditions of this Agreement, the
Fronting Bank agrees to issue such Fronted Letters of Credit.

(b) Notice of Issuance. To request the Issuance of a Fronted Letter of Credit,
the applicable Account Party shall hand deliver or transmit by facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Fronting Bank; provided that the Fronting Bank hereby approves
such electronic communication delivered by email) to the Fronting Bank and the
Administrative Agent (which shall promptly notify the Lenders) at least three
Business Days in advance of the requested date of issuance (or such shorter
period as is acceptable to the Administrative Agent and the Fronting Bank,
including any request for the issuance of a Fronted Letter of Credit on the
Effective Date, subject to approval by the Administrative Agent and the Fronting
Bank) a letter of credit notice on the Fronting Bank’s standard form (with such
changes as the Fronting Bank shall reasonably deem appropriate) or other
electronic notice acceptable to the Fronting Bank (a “Fronted Letter of Credit
Notice”) requesting the issuance of a Fronted Letter of Credit, or identifying
the Fronted Letter of Credit to be amended, renewed, extended or increased, as
the case may be, and specifying: (A) the date of issuance (which shall be a
Business Day), (B) the date on which such Fronted Letter of Credit is to expire
(which shall comply with Section 3.3), (C) the stated amount of such Fronted
Letter of Credit (it being agreed that all Letters of Credit shall be issued in
U.S. Dollars), (D) the name and address of the beneficiary thereof, (E) whether
such Letter of Credit will be secured by Collateral, and (F) such other
customary information as shall be necessary to prepare, amend, renew, extend or
increase, as the case may be, such Fronted Letter of Credit, it

 

46



--------------------------------------------------------------------------------

being understood and agreed that Fronted Letters of Credit may be extended and
renewed in accordance with Section 3.3. With respect to the issuance of any
Letter of Credit that is a Secured Letter of Credit, in addition to the delivery
of the foregoing, the applicable Account Party shall deliver to the
Administrative Agent a Borrowing Base Report not later than 11:00 a.m. on the
Business Day immediately preceding the date on which such Secured Letter of
Credit is to be issued confirming that the sum of the aggregate Secured Letter
of Credit Exposure attributable to such Account Party after giving effect
thereto does not exceed the Borrowing Base of such Account Party at such time.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Fronted Letter of Credit Notice or
other Letter of Credit Document submitted by the applicable Account Party to, or
entered into by the applicable Account Party with, the Fronting Bank relating to
any Fronted Letter of Credit issued for its account, the terms and conditions of
this Agreement shall control.

(c) Participations. By the issuance of a Fronted Letter of Credit by the
Fronting Bank and without any further action on the part of the Fronting Bank or
the Lenders, the Fronting Bank shall be deemed to have sold and transferred to
each Lender, and each Lender shall be deemed irrevocably and unconditionally to
have purchased and received from the Fronting Bank, without recourse or
warranty, an undivided interest and participation in such Fronted Letter of
Credit in an amount equal to such Lender’s Applicable Percentage of the stated
amount of such Fronted Letter of Credit and the applicable Account Party’s
reimbursement obligations with respect thereto. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Fronted Letters of Credit is absolute, irrevocable and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any such Fronted Letter of
Credit or the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Aggregate Commitments. In consideration and in
furtherance of the foregoing, as set forth in Section 3.2(d)(i) each Lender
hereby absolutely and unconditionally agrees to pay in Dollars to the
Administrative Agent, for account of the Fronting Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by the Fronting Bank in respect of any
Fronted Letter of Credit or at any time after any reimbursement payment is
required to be disgorged or refunded to the applicable Account Party for any
reason. Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Promptly following receipt by the Administrative Agent of
any payment from the applicable Account Party pursuant to Section 3.2(e), the
Administrative Agent shall distribute such payment to the Fronting Bank or, to
the extent that any Lenders have made payments pursuant to this paragraph to
reimburse the Fronting Bank, then to such Lenders and the Fronting Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Fronting Bank for any LC Disbursement shall not relieve the
applicable Account Party of its obligation to reimburse such LC Disbursement.

(d) Disbursement Procedures; Funding of Participations.

(i) The Fronting Bank shall, promptly following its receipt thereof (and, in any
event, within any time specified in the text of the relevant Fronted Letters of
Credit), examine all documents purporting to represent a demand for payment
under a Fronted Letter of Credit. The Fronting Bank shall promptly on the
Business Day of completion of such examination notify the Administrative Agent
and the applicable Account Party by

 

47



--------------------------------------------------------------------------------

telephone (confirmed by facsimile or email) of such demand for payment and
whether the Fronting Bank has made or will make a LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the applicable Account Party of its obligation to reimburse the Fronting
Bank and the Lenders with respect to any such LC Disbursement. If the applicable
Account Party shall fail to reimburse the Fronting Bank for such LC Disbursement
on the date and time specified in Section 3.2(e), the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the applicable Account Party in respect thereof and such Lender’s Applicable
Percentage thereof. Each Lender (including the Lender acting as Fronting Bank)
shall upon such notice make funds available in Dollars to the Administrative
Agent for the account of the Fronting Bank in an amount equal to its Applicable
Percentage of the unpaid LC Disbursement (such amount, its “LC Advance”) not
later than 2:00 p.m. on the Business Day specified in such notice by the
Administrative Agent. No such making of a LC Advance shall relieve or otherwise
impair the obligation of the applicable Account Party to reimburse the Fronting
Bank for the amount of any payment made by the Fronting Bank under such Letter
of Credit, together with interest as provided herein.

(ii) If any Lender fails to make available to the Administrative Agent for the
account of the Fronting Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 3.2(d) by the time
specified therein, the Fronting Bank shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Fronting Bank at a
rate per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the Fronting Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(ii) shall be conclusive absent manifest error. Until a Lender funds its LC
Advance pursuant to this Section 3.2(d) to reimburse the Fronting Bank for any
LC Disbursement, interest in respect of such Lender’s LC Advance shall be solely
for the account of the Fronting Bank.

(e) Reimbursement. Each Account Party agrees that it shall reimburse the
Fronting Bank in respect of any LC Disbursement made under such Account Party’s
Fronted Letters of Credit by paying to the Administrative Agent an amount in
Dollars equal to the amount of such LC Disbursement, with interest payable
thereon as provided in Section 3.5, no later than the Reimbursement Date. Each
Account Party’s obligation to reimburse the Fronting Bank with respect to its LC
Disbursements shall be absolute and unconditional and subject to the provisions
of Section 2.5.

(f) Repayment of Participations.

(i) At any time after the Fronting Bank has made a payment under any Fronted
Letter of Credit and has received from any Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 3.2(d)(i), if the
Administrative Agent receives for the account of the Fronting Bank any payment
in respect of the related unpaid LC Disbursement or interest thereon (whether
directly from the applicable

 

48



--------------------------------------------------------------------------------

Account Party or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s LC Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
Fronting Bank pursuant to Section 3.2(d) is required to be returned for any
reason, each Lender shall pay to the Administrative Agent for the account of the
Fronting Bank its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.

SECTION 3.3 Expiry Date of Letters of Credit. Each Letter of Credit shall expire
at or prior to the earlier of (a) the close of business on the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension), or
(b) the LC Expiration Date; provided, however, if any Account Party so requests
in any applicable Letter of Credit Notice, the LC Administrator or the Fronting
Bank, as applicable, agrees to issue a Letter of Credit that provides for the
automatic renewal for successive periods of one year or less (but not beyond the
LC Expiration Date) (each, an “Evergreen Letter of Credit”) unless and until the
LC Administrator or Fronting Bank, as applicable, shall have delivered prior
written notice of nonrenewal to the beneficiary of such Letter of Credit (a
“Notice of Non-Extension”) no later than the date specified in such Letter of
Credit (such time, the “Non-Extension Notice Date”). Once an Evergreen Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the LC Administrator or Fronting Bank, as applicable, to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the LC Expiration Date; provided, however, that the LC Administrator or Fronting
Bank, as applicable, shall not permit any such extension, nor shall it be
required to extend such Letter of Credit, if (x) the LC Administrator or
Fronting Bank, as applicable, has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit (as
extended) under the terms hereof (by reason of the provisions of Section 9.2),
(y) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, the Required Lenders
or the applicable Account Party that one or more of the applicable conditions
specified in Section 5.2 is not then satisfied or (z) the Availability Period
has ended.

SECTION 3.4 Obligations Absolute.

(a) The reimbursement obligations of each Account Party with respect to a LC
Disbursement under any Letter of Credit issued for the account of such Account
Party and the obligation of any Lender to make its LC Advance to the Fronting
Bank with respect to any LC Disbursement under any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and any Letter of Credit Document under all
circumstances, including the following circumstances:

 

49



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of this Agreement, any other Loan
Document, any Letter of Credit Document or any other agreement or instrument
relating thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of such Account Party in respect of any Letter
of Credit Document or any other amendment or waiver of or any consent to
departure from all or any of the Letter of Loan Documents;

(iii) the existence of any claim, set-off, defense or other right that such
Account Party may have at any time against any beneficiary or any transferee of
a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any LC Issuer, the Administrative Agent, the LC
Administrator, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any other Letter of Credit Document or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any LC Issuer under a Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit; provided, that such draft or certificate substantially complies with
the terms of such Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the Obligations of such Account Party; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Account Party, any
other Loan Party or any other guarantor, other than as may be expressly set
forth in this Agreement.

(b) None of the Administrative Agent, the LC Administrator, any LC Issuer or any
Lender, or any of their Related Parties, shall have any liability or
responsibility to any Account Party by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond their control; provided that the
foregoing shall not be construed to excuse the Fronting Bank or the LC
Administrator from liability to the applicable Account Party to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Account Party to the extent permitted by
applicable law) suffered by such Account Party that are caused by the gross
negligence or willful misconduct of the Fronting Bank or the LC

 

50



--------------------------------------------------------------------------------

Administrator (as determined by a court of competent jurisdiction by a final and
nonappealable judgment) when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. It is
expressly understood and agreed that (i) the acceptance by the Fronting Bank or
the LC Administrator, as the case may be, of documents that appear on their face
to comply with the terms of a Letter of Credit, without responsibility for
further investigation, (ii) the exclusive reliance by the Fronting Bank or the
LC Administrator, as the case may be, on the documents presented to it under a
Letter of Credit as to any and all matters set forth therein, including the
amount of any draft presented under such Letter of Credit, whether or not the
amount due to the beneficiary thereunder equals the amount of such draft and
whether or not any document presented pursuant to such Letter of Credit proves
to be insufficient in any respect (so long as such document appears on its face
to comply with the terms of such Letter of Credit), and whether or not any other
statement or any other document presented pursuant to such Letter of Credit
proves to be forged or invalid or any statement therein proves to be inaccurate
or untrue in any respect whatsoever, and (iii) any noncompliance in any
immaterial respect of the documents presented under such Letter of Credit with
the terms thereof shall, in each case, be deemed not to constitute gross
negligence or willful misconduct of the Fronting Bank or the LC Administrator.

SECTION 3.5 Interest. Unless the applicable Account Party reimburses each LC
Disbursement made in respect of Letters of Credit issued for its account in full
on the date such LC Disbursement is made, the unpaid amount of the reimbursement
obligation thereof shall bear interest from the date of each LC Disbursement
until such amount shall be paid in full as follows: (i) from and including the
date such LC Disbursement is made to and including the 3rd Business Day
following such date, at the Base Rate plus the Applicable Margin at such time
applicable to Base Rate Loans, and (ii) thereafter, at the Base Rate plus the
Applicable Margin at such time applicable to Base Rate Loans plus 2%. Such
interest shall be payable on demand.

SECTION 3.6 Cash Collateralization of Letters of Credit.

(a) If (i) as of the expiration of the Availability Period, any Letter of Credit
may for any reason remain outstanding, (ii) any Event of Default occurs and is
continuing and the Administrative Agent or the Required Lenders, as applicable,
require each Account Party to Cash Collateralize the aggregate LC Obligations
issued for its account pursuant to Section 8.2(c), or (iii) the Total
Outstandings at any time exceeds the Aggregate Commitments, then in each case,
each Account Party shall deliver to the Administrative Agent an amount of Cash
Collateral in Dollars equal to 101% of the aggregate stated amount of all
Letters of Credit issued for its account outstanding at such time (whether or
not any beneficiary under any Letter of Credit shall have drawn or be entitled
at such time to draw thereunder); provided that in the case of clause
(iii) above, the Account Parties shall only be required to deliver an amount of
Cash Collateral equal to the amount of the applicable excess. The Administrative
Agent shall deposit such Cash Collateral in a special collateral account of each
Account Party pursuant to arrangements reasonably satisfactory to the
Administrative Agent (such account, the “Cash Collateral Account”) for the
benefit of the Administrative Agent, the Applicable Issuing Parties and the
Lenders.

 

51



--------------------------------------------------------------------------------

(b) Each Account Party hereby grants to the Administrative Agent, for the
benefit of the LC Administrator, the Fronting Bank and the other LC Issuers, a
Lien upon and security interest in its Cash Collateral Account and all amounts
held therein from time to time as security for the LC Obligations of such
Account Party, and for application to its aggregate LC Obligations, as and when
the same shall arise. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account for the
benefit of the Fronting Bank and the other LC Issuers and the Account Parties
shall have no interest therein except as set forth in Section 3.6(c). Other than
any interest on the investment of such amounts in Cash Equivalents, which
investments shall be made at the direction of the applicable Account Party
(unless an Event of Default shall have occurred and be continuing, in which case
the determination as to investments shall be made at the option and in the
discretion of the Administrative Agent), amounts in the Cash Collateral Account
shall not bear interest. Interest and profits, if any, on such investments shall
accumulate in such Cash Collateral Account.

(c) In the event of a drawing, and subsequent payment by any LC Issuer, under
any Letter of Credit at any time during which any amounts are held in the
applicable Cash Collateral Account, the Administrative Agent will deliver to
such LC Issuer an amount equal to the reimbursement obligation created as a
result of such payment (or, if the amounts so held are less than such
reimbursement obligation, all of such amounts) to reimburse the LC Issuer
therefor. Any amounts remaining in any Cash Collateral Account (including
interest and profits) after the expiration of the Letters of Credit of the
applicable Account Party and the reimbursement in full of the Applicable Issuing
Parties for all of their respective obligations thereunder shall be held by the
Administrative Agent, for the benefit of such Account Party, to be applied
against the then due LC Obligations of such Account Party in such order and
manner as the Administrative Agent may direct. If any Account Party is required
to provide Cash Collateral pursuant hereto, such amount (including interest and
profits), to the extent not applied as aforesaid, shall be returned to such
Account Party, provided that after giving effect to such return (i) the Total
Outstandings would not exceed the Aggregate Commitments at such time and (ii) no
Event of Default shall have occurred and be continuing at such time. If any
Account Party is required to provide Cash Collateral as a result of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to such Account Party within three Business Days after all Events of Default
have been cured or waived.

SECTION 3.7 Use of Letters of Credit. The Letters of Credit shall be available
for, and each Account Party agrees that it shall use its Letters of Credit to
support, its own insurance obligations, obligations under reinsurance agreements
and retrocession agreements to which it is a party and similar risk obligations
and for general corporate purposes.

SECTION 3.8 Letter of Credit Fees and Other Charges. The Borrower agrees to pay
the following amounts:

(a) to the Administrative Agent, for the account of each Lender, a letter of
credit fee (the “Letter of Credit Fee”) for each calendar quarter (or portion
thereof) in respect of all Letters of Credit issued for the account of the
Account Parties and outstanding during such quarter, at a per annum rate equal
to Applicable LC Fee Rate in effect for such fee from time to time on such
Lender’s Applicable Percentage of the average daily aggregate stated amount of
such Letters of Credit. The Letter of Credit Fee shall be due and payable
quarterly in arrears (i) on the last Business Day of each calendar quarter,
commencing the first calendar quarter ending after the Effective Date through
the LC Expiration Date, (ii) on the LC Expiration Date and (iii) on the date
when the LC Expiration Date has occurred, all Letters of Credit have expired or
terminated and all Obligations owing hereunder and in the other Loan Documents
have been paid in full; and

 

52



--------------------------------------------------------------------------------

(b) (i) to the Fronting Bank, for its own account, with respect to each Fronted
Letter of Credit issued by the Fronting Bank hereunder, a fronting fee as
described in the Wells Fargo Fee Letter, on the terms, in the amount and at the
times set forth therein, (ii) to each Non-NAIC Fronting Bank, a fronting fee as
mutually agreed upon between the Borrower, such Non-NAIC Qualified Lender and
such Non-NAIC Fronting Bank with respect to each Syndicated Letter of Credit
issued for the account of any Account Party (it being understood that unless
otherwise agreed between the applicable Non-NAIC Qualified Lender, such Non-NAIC
Fronting Bank, the Administrative Agent and the Borrower, such fronting fee
shall be paid by reducing the applicable Letter of Credit Fee otherwise payable
to such Non-NAIC Qualified Lender by an amount equal to such fronting fee and
paying the same to such Non-NAIC Fronting Bank) and (iii) to the Fronting Bank
and the LC Administrator, such reasonable fees and expenses as the Fronting Bank
or the LC Administrator customarily require in connection with the issuance,
amendment, transfer, negotiation, processing and/or administration of letters of
credit.

SECTION 3.9 The Fronting Bank and LC Administrator. The Fronting Bank and the LC
Administrator shall act on behalf of the Lenders with respect to any Letters of
Credit issued or administered by it and the documents associated therewith, and
such Fronting Bank and LC Administrator shall have all of the rights, benefits
and immunities (i) provided to the Administrative Agent in Article X with
respect to any acts taken or omissions suffered in connection with Letters of
Credit issued or proposed to be issued by it or administered by it and any
documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included such Fronting Bank or LC
Administrator with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to the Fronting Bank or the LC Administrator, as
applicable

SECTION 3.10 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be liable for all Obligations under such Letter of Credit as if
it had been issued for its own account, including being obligated to reimburse
the applicable LC Issuer hereunder for any and all drawings under such Letter of
Credit and provide Cash Collateral for such LC Obligations if required
hereunder. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of its Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

SECTION 3.11 Secured Letters of Credit. Except as otherwise provided herein, at
the election of the applicable Account Party prior to the time of issuance, any
Letter of Credit issued for the account of such Account Party may be secured by
Collateral; provided that the aggregate Secured Letter of Credit Exposure
attributable to such Account Party shall not at any time exceed the Borrowing
Base of such Account Party. Once per calendar quarter, the Account Parties shall
collectively have the right to elect, by delivering written notice (signed by
all Account Parties making such election) to the Administrative Agent and the LC
Administrator,

 

53



--------------------------------------------------------------------------------

not later than 11:00 a.m. five Business Days in advance, (A) with respect to any
Secured Letter of Credit, that such Letter of Credit no longer be secured by
Collateral and (B) with respect to any Unsecured Letter of Credit, that such
Letter of Credit be secured by Collateral, and such election shall become
effective on the Business Day following such five-Business Day notice period,
provided, that (i) with respect to each election under clause (A) above, no
Event of Default shall have occurred and be continuing at such time and
(ii) with respect to each such Account Party making such election in relation to
an election under clause (B) above, the Borrowing Base of each such Account
Party shall equal or exceed the Secured Letter of Credit Exposure attributable
to such Account Party after giving effect to such election.

SECTION 3.12 Provisions Relating to NAIC-Qualified Lenders.

(a) Each Lender represents that on the date of this Agreement (or, if later, the
date such Lender becomes a party to this Agreement), it is an NAIC-Qualified
Lender or has entered into a Fronting Agreement with a Person which is listed on
the NAIC Qualified Institution List to act as a Fronting Lender for such Lender
in accordance with the requirements of this Section 3.12. Each Lender agrees to
use commercially reasonable efforts in order to, at all times, (i) be listed on
the NAIC Qualified Institution List or (ii) maintain in effect a Fronting
Agreement with a Person which is listed on the NAIC Qualified Institution List
to act as a Fronting Lender for such Lender in respect of its obligations under
the Syndicated Letters of Credit (which Person, prior to entering in such
Fronting Agreement, shall be subject to the prior written consent of each of the
Borrower and the Administrative Agent, such consent, in each case, shall not be
unreasonably withheld). If any Lender shall enter into a Fronting Agreement
hereunder at any time, it shall promptly furnish a copy thereof to the Company
and the Administrative Agent. If at any time any Lender shall cease to be a
NAIC-Qualified Lender, such Lender shall promptly notify the Borrower and the
Administrative Agent and forthwith comply with its obligations under this
Section 3.12. In connection with the execution or termination of any Fronting
Agreement, the LC Administrator is authorized to amend or replace each
outstanding Syndicated Letters of Credit to add or remove the applicable Lender
and Fronting Lender, as the case may be. Each Lender shall promptly provide
evidence to the Administrative Agent or the Borrower of such Lender’s compliance
with the requirements of this Section 3.12 upon request by the Administrative
Agent or the Borrower.

(b) If at any time any Lender is a Non-NAIC Qualified Lender, such Non-NAIC
Qualified Lender shall be obligated to provide Cash Collateral for its
Applicable Percentage of the LC Obligations on the following terms:

(i) With respect to any then existing Fronted Letter of Credit Exposure of such
Non-NAIC Qualified Lender, at the option of the applicable Fronting Bank or the
Borrower, such Non-NAIC Qualified Lender shall forthwith deliver to the
Administrative Agent an amount in cash equal to the maximum amount of such
Non-NAIC Qualified Lender’s Fronted Letter of Credit Exposure (such amount
provided in respect of such Fronted Letter of Credit Exposure being herein
called “Fronted Letter of Credit Cash Collateral”). Upon receipt of any Fronted
Letter of Credit Cash Collateral (including any additional cash collateral
provided under clause (iii) below that constitutes Fronted Letter of Credit Cash
Collateral), the Administrative Agent or the Fronting Bank will establish one or
more cash collateral accounts in the name and under the sole dominion and
control

 

54



--------------------------------------------------------------------------------

of the Administrative Agent or the Fronting Bank (each such cash collateral
account, a “Fronted Letter of Credit Collateral Account”) and deposit therein
the relevant portion of such Fronted Letter of Credit Cash Collateral (including
the relevant portion of any additional cash collateral provided by such Non-NAIC
Qualified Lender in respect of its additional Fronted Letter of Credit Exposure
pursuant to clause (iii) below) as collateral solely for the benefit of the
Fronting Bank to secure such Non-NAIC Qualified Lender’s obligations in respect
of the Fronted Letter of Credit Exposure with respect to Fronted Letters of
Credit issued by the Fronting Bank and such Non-NAIC Qualified Lender hereby
pledges and grants to the Administrative Agent or the Fronting Bank, for the
benefit of the Fronting Bank, a security interest in all of its right, title and
interest in and to each Fronted Letter of Credit Collateral Account and the
balances from time to time therein. The balances from time to time in the
Fronted Letter of Credit Collateral Account shall not constitute payment of any
such obligations until applied by the Administrative Agent as provided herein.

(ii) With respect to any then existing Syndicated Letter of Credit Exposure of
such Non-NAIC Qualified Lender, the Borrower may request that such Non-NAIC
Qualified Lender shall forthwith deliver to the Administrative Agent an amount
in cash equal to the maximum amount of such Non-NAIC Qualified Lender’s
Syndicated Letter of Credit Exposure (such amount provided in respect of such
Syndicated Letter of Credit Exposure being herein called the “Syndicated Letter
of Credit Cash Collateral”)). Upon receipt of any Syndicated Letter of Credit
Cash Collateral (including any additional cash collateral provided under clause
(iii) below that constitutes Syndicated Letter of Credit Cash Collateral) by the
Administrative Agent from such Lender, the Administrative Agent will establish a
cash collateral account (of the type described in clause (i) above) (the
“Syndicated Letter of Credit Collateral Account” and, together with each Fronted
Letter of Credit Collateral Account, each a “Letter of Credit Collateral
Account”) and deposit therein such Syndicated Letter of Credit Cash Collateral
(including any additional cash collateral provided by such Lender in respect of
its additional Syndicated Letter of Credit Exposure pursuant to clause
(iii) below) as collateral solely for the benefit of any applicable Fronting
Lender to secure such Non-NAIC Qualified Lender’s obligations to such Fronting
Lender under such Letters of Credit and such Non-NAIC Qualified Lender hereby
pledges and grants to the Administrative Agent, for the benefit of such Fronting
Lender, a security interest in all of its right, title and interest in and to
the Syndicated Letter of Credit Collateral Account and the balances from time to
time therein. The balances from time to time in the Syndicated Letter of Credit
Collateral Account shall not constitute payment of any such obligations until
applied by the Administrative Agent as provided herein.

(iii) If at any time thereafter any Account Party shall request the issuance of
additional Letters of Credit and at such time such Lender remains a Non-NAIC
Qualified Lender, upon the request of any applicable Fronting Bank, applicable
Fronting Lender or the Borrower, as applicable, such Non-NAIC Qualified Lender
shall provide additional cash collateral in respect of its Applicable Percentage
(or, if the Borrower has made a Non-Pro Rata Issuance Election with respect to a
Syndicated Letter of Credit, any other applicable share of such Syndicated
Letter of Credit) of the stated amount under such Letter of Credit in accordance
with clause (i) or (ii) above, as applicable (provided that,

 

55



--------------------------------------------------------------------------------

with respect to any Fronted Letter of Credit Exposure, such collateral shall be
provided only at the option of the applicable Fronting Bank or the Borrower and
with respect to any Syndicated Letter of Credit Exposure, such collateral shall
be provided only at the option of the applicable Fronting Lender or the
Borrower) and, upon receipt of such collateral, the applicable Fronting Bank,
Administrative Agent or such other party shall hold and apply such collateral as
Fronted Letter of Credit Cash Collateral or Syndicated Letter of Credit Cash
Collateral, as applicable, in accordance with this subsection (b).

(iv) Anything in this Agreement to the contrary notwithstanding, funds held in
any Letter of Credit Collateral Account established under this subsection
(b) shall be subject to withdrawal only as provided herein. Amounts on deposit
in each Letter of Credit Collateral Account shall be invested and reinvested by
the Administrative Agent in such short-term investments as the Administrative
Agent shall determine in its sole discretion or, in the case of any Fronted
Letter of Credit Collateral Account, as the applicable Fronting Bank for whose
benefits the funds therein have been pledged may direct the Administrative Agent
or, in the case of the Syndicated Letter of Credit Collateral Account, as the
applicable Fronting Lender(s) may direct the Administrative Agent. All such
investments and reinvestments shall be held in the name and be under the sole
dominion and control of the Administrative Agent and shall be credited to the
relevant Letter of Credit Collateral Account for the benefit of the Person for
which such funds are being held. At any time, and from time to time, the
Administrative Agent shall, if instructed by (in the case of any Fronted Letter
of Credit Collateral Account) the applicable Fronting Bank in its sole
discretion or (in the case of the Syndicated Letter of Credit Collateral
Account) the LC Administrator (or the Borrower if that Non-NAIC Qualified Lender
does not have in effect a Fronting Agreement) in its sole discretion, as the
case may be, liquidate any such investments and reinvestments and credit the
proceeds thereof to such Letter of Credit Collateral Account and apply or cause
to be applied the balances therein to the payment of such Lender’s obligations
then due and payable which are secured by such balances.

(v) If at any time the Letters of Credit in respect of any Letter of Credit
Exposure for which cash collateral has been provided by such Non-NAIC Qualified
Lender under this subsection (b) shall no longer exist, the Administrative Agent
shall, at the request of such Non-NAIC Qualified Lender, deliver to such
Non-NAIC Qualified Lender (with the concurrence of the applicable Fronting Bank,
applicable Fronting Lender or the Borrower, as applicable), against receipt but
without any recourse, warranty or representation whatsoever, the remaining
balance in the relevant Letter of Credit Collateral Account.

(vi) If at any time such Non-NAIC Qualified Lender shall become a NAIC Qualified
Lender, subject, in the case of any Syndicated Letter of Credit Exposure of such
Lender, to (x) the termination of the Fronting Agreement entered into between
the applicable Fronting Lender and such Lender releasing the Fronting Lender’s
obligation thereunder to act as a Fronting Lender for such Lender and (y) with
the consent of the beneficiary under each Syndicated Letter of Credit to the
extent required by the terms thereof or under applicable law, the amendment of
each such Syndicated Letter of Credit by the Administrative Agent to reinstate
such Lender’s liability thereunder (and terminate

 

56



--------------------------------------------------------------------------------

the applicable Fronting Lender’s liability thereunder), the Administrative Agent
shall, at the request of such Lender, deliver to such Lender (with the
concurrence of the applicable Fronting Bank) or the Borrower (with respect to
any Syndicated Letter of Credit Exposure for which the Non-NAIC Qualified Lender
does not have in effect a Fronting Agreement)), against receipt but without any
recourse, warranty or representation whatsoever, the remaining balance in the
relevant Letter of Credit Collateral Account.

(c) Notwithstanding anything herein to the contrary, so long as any Lender shall
be a Non-NAIC Qualified Lender, the Borrower may, upon notice to such Non-NAIC
Qualified Lender and the Administrative Agent, require such Non-NAIC Qualified
Lender, at the expense of such Non-NAIC Qualified Lender, to assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.6), all its interests, rights and obligations under this Agreement
and the Letters of Credit issued, or participated in, by such Non-NAIC Qualified
Lender to any Eligible Assignee and shall assume such obligations (which
assignee may be another Lender, if it, in its sole discretion, accepts such
assignment) with (and subject to) the consent of the Administrative Agent (which
consent shall not unreasonably be withheld); provided that such Non-NAIC
Qualified Lender shall have received payment of an amount equal to the
outstanding amount of its LC Disbursements (including participations therein),
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding LC Disbursements, Loans and accrued interest and fees) or the
Borrower (in the case of all other amounts).

(d) During the period that such Non-NAIC Qualified Lender (i) does not have a
Fronting Agreement in effect and (ii) continues to be a Lender hereunder, the
Borrower may, subject to the terms and conditions set forth in this clause (d),
elect that all Syndicated Letters of Credit that are requested to be issued or
that are outstanding, be issued or renewed, extended or amended, as applicable,
by the Lenders on an adjusted pro rata basis that excludes the Commitment of
such Non-NAIC Qualified Lender (such election, a “Non-Pro Rata Issuance
Election”), provided that, if the Borrower makes a Non-Pro Rata Issuance
Election, (i) such issuance, renewal, extension or adjustment shall be made only
to the extent that it would not cause the Outstanding Amount of any Lender to
exceed such Lender’s Commitment and (ii) thereafter, if the Borrower elects to
request a Loan, such Loan shall be advanced as provided in Section 2.2(f).

ARTICLE IV.

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 4.1 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without deduction or withholding
for any Taxes. If, however, applicable Laws require a Loan Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined in the good faith
discretion of such Loan Party or the Administrative Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

57



--------------------------------------------------------------------------------

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent in its good faith discretion to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Administrative Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Laws, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) ) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, except to the extent

 

58



--------------------------------------------------------------------------------

that such Indemnified Taxes or Other Taxes are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Recipient; provided,
however, that in no event shall the Administrative Agent, any Lender or the
Fronting Bank have any liability to any Loan Party for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages). A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the Fronting Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Fronting Bank, shall be conclusive absent manifest
error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and Fronting Bank shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender or Fronting Bank (but only to the extent that the applicable Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of such Loan Party to do so), (ii) any Taxes
attributable to such Lender’s or Fronting Bank’s failure to comply with the
provisions of Section 11.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender or Fronting
Bank, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender or Fronting Bank
by the Administrative Agent shall be conclusive absent manifest error. Each
Lender and Fronting Bank hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or Fronting Bank
under any Loan Document or otherwise payable by the Administrative Agent to such
Lender or Fronting Bank from any other source against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 4.1, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
on or prior to the Effective Date and at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine

 

59



--------------------------------------------------------------------------------

(A) whether or not payments made by the Borrower hereunder or under any other
Loan Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding Tax purposes in the applicable
jurisdictions.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for Tax purposes in the United States,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W 8BEN-E;
or

 

60



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W
8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender (A) agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification, (B) shall promptly notify the Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (C) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for Taxes from amounts payable to such Lender.

 

61



--------------------------------------------------------------------------------

(iv) The Loan Parties shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Effective Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the Laws
of any jurisdiction, duly executed and completed by the Loan Parties, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Fronting Bank, or have any obligation to pay
to any Lender or the Fronting Bank, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the Fronting Bank, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes or Other Taxes as to which it
has been indemnified by any Loan Party or with respect to which any Loan Party
has paid additional amounts pursuant to this Section, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
such Loan Party, upon the request of such Recipient, agrees to repay the amount
paid over pursuant to this Section 4.1(f) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require any Recipient to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 4.1 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the Fronting Bank, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

SECTION 4.2 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank eurodollar market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make, maintain, fund or charge interest with respect to any such Loan or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the

 

62



--------------------------------------------------------------------------------

Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

SECTION 4.3 Inability to Determine Rates; Alternative Rate of Interest.

(a) Unless and until a Replacement Rate is implemented in accordance with
Section 4.3(b), if in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof or otherwise, (a) the Administrative
Agent determines that (i) Dollar deposits are not being offered to banks in the
London interbank market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (a) (i) above, “Impacted
Loans”), or (b) the Administrative Agent or the Required Lenders determine that
for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein. Notwithstanding the foregoing, if
the Administrative Agent has made the determination described in clause (a) (i)
of this Section 4.3 the Administrative Agent, in consultation with the Borrower
and the affected Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with

 

63



--------------------------------------------------------------------------------

respect to the Impacted Loans until (1) the Administrative Agent revokes the
notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this section, (2) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

(b) Notwithstanding anything to the contrary in Section 4.3(a), if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 4.3(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 4.3(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) the Required Lenders (directly, or through the
Administrative Agent) notify the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate. In connection with the establishment
and application of the Replacement Rate, this Agreement and the other Loan
Documents shall be amended solely with the consent of the Administrative Agent
and the Borrower, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 4.3(b).
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 11.1), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
written notices from such Lenders that in the aggregate constitute Required
Lenders, with each such notice stating that such Lender objects to such
amendment. To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (b), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

 

64



--------------------------------------------------------------------------------

SECTION 4.4 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 4.4(e)) or the Fronting
Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (d) through (f) of the definition of Excluded
Taxes and (C) Connection Income Taxes) with respect to this Agreement, any
Letter of Credit, any participation in a Letter of Credit or any Eurodollar Rate
Loan made by it; or

(iii) impose on any Lender or the Fronting Bank or the London interbank
eurodollar market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the Fronting Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Fronting Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the Fronting Bank, the
Borrower will pay to such Lender or the Fronting Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Fronting
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or the Fronting Bank determines that any
Change in Law affecting such Lender or the Fronting Bank or any Lending Office
of such Lender or such Lender’s or the Fronting Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Fronting Bank’s capital or
on the capital of such Lender’s or the Fronting Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by any LC Issuer, to a level below that
which such Lender or Fronting Bank or such Lender’s or such Fronting Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Fronting Bank’s policies and the policies of such
Lender’s or such Fronting Bank’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the Fronting Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Fronting Bank or such Lender’s or
the Fronting Bank’s holding company for any such reduction suffered.

 

65



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the Fronting
Bank setting forth in reasonable detail the basis for such claim and a
calculation of the amount or amounts necessary to compensate such Lender or the
Fronting Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Fronting Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof; provided, that such Lender or
the Fronting Bank shall only be so reimbursed or compensated to the extent that
such Lender or the Fronting Bank is then generally seeking reimbursement or
compensation in respect of credit transactions similar to the transactions
contemplated hereby from borrowers similarly situated to the Borrower to the
extent such Change in Law is applicable thereto.

(d) Delay in Requests. Failure or delay on the part of any Lender or the
Fronting Bank to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the Fronting
Bank’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the Fronting Bank pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than three months prior to the date that such Lender or
the Fronting Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Fronting Bank’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

66



--------------------------------------------------------------------------------

SECTION 4.5 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract; provided, however, that
for the avoidance of doubt, the Borrower shall not be obligated to compensate
any Lender under this Section 4.5 for any loss of anticipated profits in respect
of the foregoing. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

SECTION 4.6 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Loan to
the Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 4.4, or the Borrower is required to pay any additional amount to
any Lender, the Fronting Bank, or any Governmental Authority for the account of
any Lender or the Fronting Bank pursuant to Section 4.1, or if any Lender gives
a notice pursuant to Section 4.2, then such Lender or the Fronting Bank shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the Fronting Bank, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.1 or 4.4, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 4.2, as applicable, and (ii) in each case, would not subject such Lender
or the Fronting Bank, as the case may be, to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender or the Fronting Bank,
as the case may be. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or the Fronting Bank in connection with any such
designation or assignment.

 

67



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.4, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, the Borrower may replace such Lender in accordance with
Section 11.13.

SECTION 4.7 Survival. All of the obligations of the Loan Parties under this
Article IV shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make Credit Extensions
hereunder, the Borrower represents and warrants to each Lender that:

SECTION 5.1 Due Organization, Authorization, etc. Each of the Loan Parties and
each Material Subsidiary (a) is duly organized, validly existing and (to the
extent applicable) in good standing under the Laws of its jurisdiction of
formation, (b) is duly qualified to do business and (to the extent applicable)
in good standing in each jurisdiction where, because of the nature of its
activities or properties, such qualification is required except where the
failure to qualify would not have a Material Adverse Effect, (c) has the
requisite corporate power and authority and the right to own and operate its
properties, to lease the property it operates under lease, and to conduct its
business as now and proposed to be conducted, and (d) has obtained all material
licenses, permits, consents or approvals from or by, and has made all filings
with, and given all notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct
(including the consummation of the transactions contemplated by this Agreement)
as to each of the foregoing, except where the failure to do so would not have a
Material Adverse Effect. The execution, delivery and performance by each Loan
Party of this Agreement and the consummation of the transactions contemplated
hereby are within its corporate powers and have been duly authorized by all
necessary corporate action (including shareholder approval, if required). Each
Loan Party and its Material Subsidiaries has received all other material
consents and approvals (if any shall be required) necessary for such execution,
delivery and performance, and such execution, delivery and performance do not
and will not contravene or conflict with, or create a Lien or right of
termination or acceleration under, any Requirements of Law or Contractual
Obligation binding upon such Loan Party or such Material Subsidiaries. This
Agreement and each of the Loan Documents is (or when executed and delivered will
be) the legal, valid, and binding obligation of the Loan Parties party thereto
enforceable against such Loan Party in accordance with its respective terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
against such Loan Party generally or by general equitable principles; provided
that each Loan Party assumes for purposes of this Section 5.1 that this
Agreement and the other Loan Documents have been validly executed and delivered
by the Administrative Agent and the Lenders.

 

68



--------------------------------------------------------------------------------

SECTION 5.2 Statutory Financial Statements. The Annual Statement of each
Material Insurance Subsidiary (including the provisions made therein for
investments and the valuation thereof, reserves, policy and contract claims and
statutory liabilities) as filed with the appropriate Governmental Authority of
its jurisdiction of domicile (the “Department”) delivered to each Lender prior
to the execution and delivery of this Agreement, as of and for the 2017 Fiscal
Year (the “Statutory Financial Statements”), have been prepared in accordance
with SAP applied on a consistent basis (except as noted therein). Each such
Statutory Financial Statement was in compliance in all material respects with
all applicable Requirements of Law when filed. The Statutory Financial
Statements fairly present the financial position, results of operations and
changes in equity of each Material Insurance Subsidiary as of and for the
respective dates and periods indicated therein in accordance with SAP applied on
a consistent basis, except as set forth in the notes thereto or on Schedule 5.2.
Except for liabilities and obligations, including reserves, policy and contract
claims and statutory liabilities (all of which have been computed in accordance
with SAP), disclosed or provided for in the Statutory Financial Statements, the
Material Insurance Subsidiaries did not have, as of the respective dates of each
of such financial statements, any liabilities or obligations (whether absolute
or contingent and whether due or to become due) which, in conformity with SAP,
applied on a consistent basis, would have been required to be or should be
disclosed or provided for in such financial statements. All books of account of
each Material Insurance Subsidiary fully and fairly disclose all of the
transactions, properties, assets, investments, liabilities and obligations of
such Material Insurance Subsidiary and all of such books of account are in the
possession of each Material Insurance Subsidiary and are true, correct and
complete in all material respects.

SECTION 5.3 GAAP Financial Statements.

(a) The audited consolidated financial statements of the Borrower and its
Subsidiaries for the Fiscal Year ending December 31, 2017 which have been
delivered to the Lenders present fairly, in all material respects, in conformity
with GAAP (except as disclosed therein), the consolidated financial position and
consolidated results of operations of the Borrower and its Subsidiaries at such
date for the period then ended and the investments and reserves for the period
then ended.

(b) With respect to any representation and warranty which is deemed to be made
after the date hereof by the Borrower, the balance sheet and statements of
operations, of shareholders’ equity and of cash flow, which as of such date
shall most recently have been furnished by or on behalf of the Borrower to each
Lender for the purposes of or in connection with this Agreement or any
transaction contemplated hereby, shall have been prepared in accordance with
GAAP consistently applied (except as disclosed therein and, in the case of
interim financial statements, for the absence of footnote disclosures), and
shall present fairly the consolidated financial condition of the corporations
covered thereby as at the dates thereof for the periods then ended, subject, in
the case of quarterly financial statements, to normal year-end audit
adjustments.

(c) Except as set forth on Schedule 5.3, there has been no change in the
business, assets, operations or financial condition of the Borrower or any
Subsidiary which has had or could reasonably be expected to have a Material
Adverse Effect since December 31, 2017.

 

69



--------------------------------------------------------------------------------

SECTION 5.4 Litigation and Contingent Liabilities. (a) Except as set forth
(including estimates of the dollar amounts involved) on Schedule 5.4 hereto and
(b) except for claims which are covered by Insurance Policies, coverage for
which has not been denied in writing, or which relate to Primary Policies,
Reinsurance Agreements or Industry Loss Warranties issued by the Borrower or its
Subsidiaries or to which it is a party entered into by the Borrower or its
Subsidiaries in the ordinary course of business (referred to herein as “Ordinary
Course Litigation”), no claim, litigation (including derivative actions),
arbitration, governmental investigation or proceeding or inquiry is pending or,
to the knowledge of the Borrower or any of its Subsidiaries, threatened against
the Borrower or any such Subsidiary (i) which would, if adversely determined,
have a Material Adverse Effect or (ii) which relates to any of the transactions
contemplated hereby, and there is no basis known to the Borrower for any of the
foregoing. Other than any liability incident to such claims, litigation or
proceedings and as set forth on Schedule 5.4, the Borrower has no material
contingent liabilities not provided for or referred to in the financial
statements delivered pursuant to Section 5.3.

SECTION 5.5 ERISA.

(a) The Borrower and each Subsidiary is in compliance in all material respects
with the applicable provisions of ERISA, and each Plan is being administered in
compliance in all material respects with all applicable Requirements of Law,
including without limitation the applicable provisions of ERISA and the Code,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

(b) No ERISA Event (A) has occurred and is continuing or (B) to the knowledge of
the Borrower, is reasonably expected to occur. Except as could not reasonably be
expected to have a Material Adverse Effect, (i) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (ii) as of the
most recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Borrower nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

(c) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan that is not subject to United States Law
maintained or contributed to by the Borrower or any Subsidiary or with respect
to which any Subsidiary may have liability under applicable local Law (a
“Foreign Plan”), (i) the Borrower and each Subsidiary is in compliance in all
material respects with any Requirements of Law applicable to such Foreign
Government Scheme or Arrangement or Foreign Plan and (ii) each such Foreign
Government Scheme or Arrangement or Foreign Plan is being administered by the
applicable Person in compliance in all material respects with all applicable
Requirements of Law, except where the

 

70



--------------------------------------------------------------------------------

failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No event that could reasonably be
considered the substantive equivalent of an ERISA Event with respect to any
Foreign Government Scheme or Arrangement or Foreign Plan (i) has occurred and is
continuing, or (ii) to the knowledge of the Borrower, is reasonably expected to
occur.

SECTION 5.6 Investment Company Act. None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940. The Borrower is
not carrying on investment business in or from Bermuda for the purposes of the
Investment Business Act 2003 of Bermuda.

SECTION 5.7 Regulations U and X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. None of the Borrower, any of its Subsidiaries, any Affiliate of
any of them or any Person acting on their behalf has taken or will take action
to cause the execution, delivery or performance of this Agreement, the making or
existence of the Credit Extensions or the use of proceeds of the Credit
Extensions to violate Regulations U or X of the FRB.

SECTION 5.8 Proceeds. The proceeds of the Loans will be used for general
corporate purposes. Letters of Credit issued hereunder will be used to
(a) support the Account Parties’ insurance obligations, obligations under
reinsurance agreements and retrocession agreements to which the applicable
Account Party is a party, and similar risk obligations, and (b) general
corporate purposes. None of such proceeds will be used in violation of
applicable Law, and none of such proceeds will be used, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying any Margin Stock.

SECTION 5.9 Insurance. The Borrower and its Material Subsidiaries are in
substantial compliance with all material conditions contained in their Insurance
Policies.

SECTION 5.10 Ownership of Properties. Except as otherwise disclosed in the
financial statements referred to in Section 5.3 and those provided pursuant to
Section 6.1(a) and (b) on the date of any Credit Extension, the Borrower and its
Material Subsidiaries will have good title to or a valid leasehold interest in
all of their respective material properties and assets, real and personal, of
any nature whatsoever.

SECTION 5.11 Accuracy of Information. All factual written information furnished
heretofore or contemporaneously herewith by or on behalf of the Borrower or any
of its Subsidiaries to the Administrative Agent or the Lenders for purposes of
or in connection with this Agreement or any of the transactions contemplated
hereby, as supplemented to the date hereof, is and all other such factual
written information hereafter furnished by or on behalf of the Borrower or any
of its Subsidiaries to the Administrative Agent or the Lenders will be, true and
accurate in every material respect on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which such information was provided. Any projections and pro forma
financial information contained in such factual written information are based
upon good faith estimates and assumptions believed by the Borrower and its
Subsidiaries

 

71



--------------------------------------------------------------------------------

to be reasonable at the time made, it being recognized by the Administrative
Agent and the Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may materially differ from the projected results. As of the
Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

SECTION 5.12 Subsidiaries. As of the Effective Date, (a) the Borrower has no
Subsidiaries other than those specifically disclosed on Schedule 5.12 and such
schedule correctly indicates which Subsidiaries are Insurance Subsidiaries,
Material Insurance Subsidiaries and Material Subsidiaries, (b) all of the
outstanding equity interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Person and in the amounts
specified on Schedule 5.12 free and clear of all liens (except in the case of
equity interests in RIHL or RIHL II issued to any of the Borrower’s Subsidiaries
and Affiliates) and (c) the Borrower and its Subsidiaries have no equity
investments in any other corporation or entity which represent 10% or more of
the total equity interests of such corporation or entity other than those
specifically disclosed on Schedule 5.12.

SECTION 5.13 Insurance Licenses. Each Material Insurance Subsidiary has all
necessary licenses (including licenses or certificates of authority from
applicable Departments), permits or authorizations to transact insurance and
reinsurance business, directly or indirectly (collectively, the “Licenses”) in
each jurisdiction, where such business requires any such Material Insurance
Subsidiary to obtain a License. To the best of the Borrower’s knowledge, no such
License is the subject of a proceeding for suspension or revocation or any
similar proceedings, there is no sustainable basis for such a suspension or
revocation, and no such suspension or revocation is threatened by the applicable
Department where such suspension or revocation would have a Material Adverse
Effect.

SECTION 5.14 Taxes. The Borrower and each of its Subsidiaries has filed all Tax
returns that are required to be filed by it, and has paid or provided adequate
reserves for the payment of all material Taxes, including all payroll Taxes and
federal and state withholding Taxes, and all assessments payable by it that have
become due, other than (a) those that are not yet delinquent or that are
disclosed on Schedule 5.14 and are being contested in good faith by appropriate
proceedings and with respect to which reserves have been established, and are
being maintained, in accordance with GAAP or (b) those which the failure to file
or pay would not have a Material Adverse Effect. Except as set forth in Schedule
5.14, on the Effective Date there is no ongoing audit or, to the Borrower’s
knowledge, other governmental investigation of the Tax liability of the Borrower
or any of its Subsidiaries and there is no unresolved claim by a taxing
authority concerning the Borrower’s or any such Subsidiary’s Tax liability, for
any period for which returns have been filed or were due. As used in this
Section 5.14, the term “Taxes” includes all taxes of any nature whatsoever and
however denominated, including excise, import, governmental fees, duties and all
other charges, as well as additions to tax, penalties and interest thereon,
imposed by any Governmental Authority.

SECTION 5.15 Securities Laws. Neither the Borrower nor any Affiliate, nor anyone
acting on behalf of any such Person, has directly or indirectly offered any
interest in the Loans or any other Obligation for sale to, or solicited any
offer to acquire any such interest from, or has sold any such interest to any
Person that would subject the issuance or sale of the Loans or any other
liability to registration under the Securities Act of 1933.

 

72



--------------------------------------------------------------------------------

SECTION 5.16 Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any Requirements of Law of any Governmental
Authority, if the effect of such violation could reasonably be expected to have
a Material Adverse Effect and, to the best of the Borrower’s knowledge, no such
violation has been alleged and each of the Borrower and its Subsidiaries (i) has
filed in a timely manner all reports, documents and other materials required to
be filed by it with any Governmental Authority, if such failure to so file could
reasonably be expected to have a Material Adverse Effect; and the information
contained in each of such filings is true, correct and complete in all material
respects and (ii) has retained all records and documents required to be retained
by it pursuant to any Law, ordinance, rule, regulation, order, policy, guideline
or other requirement of any Governmental Authority, if the failure to so retain
such records and documents could reasonably be expected to have a Material
Adverse Effect.

SECTION 5.17 Bermuda Law.

(a) The Borrower is subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Loan Documents, and the
execution, delivery and performance by the Borrower of the Loan Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither the Borrower nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the Laws of Bermuda in respect of its obligations
under the Loan Documents.

(b) The Loan Documents are in proper legal form under the Laws of Bermuda for
the enforcement thereof against the Borrower under the Laws of Bermuda, and to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Loan Documents. It is not necessary to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the Loan
Documents that the Loan Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in Bermuda or that
any registration charge or stamp or similar Tax be paid on or in respect of the
Loan Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Loan Document or any other document is sought to
be enforced and (ii) any charge or Tax as has been timely paid.

(c) There is no Tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of Bermuda either (i) on or by virtue of the execution or delivery of the
Loan Documents or (ii) on any payment to be made by the Borrower pursuant to the
Loan Documents, except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Loan Documents executed by
the Borrower are, under applicable foreign exchange control regulations of
Bermuda, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).

 

73



--------------------------------------------------------------------------------

SECTION 5.18 Sanctions; Anti-Corruption; Patriot Act.

(a) Neither the Borrower nor any of its Subsidiaries, and to the Borrower’s
knowledge, none of their respective directors, officers, employees, agents or
affiliates (i) is a Designated Person, (ii) is a Person that is owned or
controlled by a Designated Person or (iii) is located, organized or resident in
a Sanctioned Country.

(b) The Borrower, its Subsidiaries and their respective directors, officers and
employees and, to the knowledge of the Borrower, the agents of the Borrower and
its Subsidiaries, are in compliance in all material respects with all applicable
Sanctions and Anti-Corruption Laws.

(c) The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by (i) the Borrower and its
Subsidiaries and their respective officers, employees, directors, and affiliates
with applicable Sanctions and (ii) the Borrower and its Subsidiaries and their
respective officers, employees, directors, agents and affiliates with applicable
Anti-Corruption Laws.

(d) Neither the Borrower nor its Subsidiaries, and to the Borrower’s knowledge,
none of their respective directors, officers, or employees is now, directly or
indirectly engaged in any dealings or transactions (i) with any Designated
Person or (ii) in any Sanctioned Country, in each case, in violation of
applicable Sanctions.

(e) The Borrower and each of its Subsidiaries that is subject to the Patriot Act
is in compliance in all material respects with the provisions of the Patriot Act
that are applicable to it.

SECTION 5.19 No EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until the Loans and all other Obligations are paid in full, and until the
expiration of the Availability Period, the Borrower agrees that, unless at any
time the Required Lenders shall otherwise expressly consent in writing, it will:

SECTION 6.1 Reports, Certificates and Other Information. Furnish or cause to be
furnished to the Administrative Agent and the Lenders:

(a) GAAP Financial Statements:

 

74



--------------------------------------------------------------------------------

(i) Within 50 days after the close of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower, commencing with the Fiscal Quarter ending
September 30, 2018, a copy of the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries, as of the close of such quarter and the related
consolidated statements of income, cash flows and changes in shareholders’
equity for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter, all prepared in accordance with GAAP (subject to normal year-end
adjustments and except that footnote and schedule disclosure may be abbreviated)
and, with respect to Material Subsidiaries (other than RIHL and RIHL II), the
related unaudited consolidating balance sheets and statements of income for such
period and accompanied by the certification of the chief executive officer,
chief financial officer, chief accounting officer, treasurer or controller of
the Borrower that all such financial statements present fairly, in all material
respects, in conformity with GAAP (subject to normal year-end adjustments and
except that footnote and schedule disclosure may be abbreviated), the
consolidated financial position and consolidated results of operations of the
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and for the
period then ended.

(ii) Within 95 days after the close of each Fiscal Year, a copy of the annual
financial statements of the Borrower and its Subsidiaries, consisting of audited
consolidated balance sheet, statements of income, cash flows and changes in
shareholders’ equity, which financial statements shall be prepared in accordance
with GAAP, and accompanied by a certification without material qualification by
the independent certified public accountants regularly retained by the Borrower,
or any other firm of independent certified public accountants of recognized
national standing selected by the Borrower and reasonably acceptable to the
Required Lenders that all such audited financial statements present fairly, in
all material respects, in conformity with GAAP, the consolidated financial
position and consolidated results of operations and cash flows of the Borrower
and its Subsidiaries as at the end of such Fiscal Year and for the period then
ended and, with respect to Material Subsidiaries (other than RIHL and RIHL II),
unaudited consolidating balance sheets and statements of income, setting forth
in comparative form the consolidated figures for the previous Fiscal Year, which
consolidating financial statements shall be prepared in accordance with GAAP.

(b) SAP Financial Statements. Within 5 days after the date filed with the
Regulator for each of its Fiscal Years, a copy of the Annual Statement of each
Material Insurance Subsidiary for such Fiscal Year, if any, required by such
Department to be filed, each of which statements delivered to be prepared in
accordance with SAP and accompanied by the certification of the chief financial
officer, chief executive officer or the chief accounting officer of such
Material Insurance Subsidiary that such financial statement presents fairly, in
all material respects, in conformity with SAP, the financial position of such
Material Insurance Subsidiary for the period then ended.

(c) OL Note Reporting. Within two (2) Business Days of (i) establishing and
funding a Segregated Account, notice of the same, including the amount of the
initial deposit thereto, (ii) filing any report or providing information to S&P
or Moody’s regarding valuation of or withdrawals from the Segregated Account or
other matters relating to the OL Notes, a copy of such report or other
information and (iii) withdrawing any funds from a Segregated Account, a
calculation of the Debt to Capital Ratio as of the most recently ended Fiscal
Quarter calculated as if the withdrawal had occurred on the last day of such
Fiscal Quarter.

 

75



--------------------------------------------------------------------------------

(d) Notice of Default, etc. Immediately after an Executive Officer of the
Borrower knows or has reason to know of the existence of any Default or Event of
Default, or any development or other information which would have a Material
Adverse Effect, telephonic, telefax or electronic notice specifying the nature
of such Default or Event of Default or development or information, including the
anticipated effect thereof, which notice shall be promptly confirmed in writing
within two (2) Business Days.

(e) Other Information. The following certificates and other information related
to the Borrower:

(i) Within five (5) Business Days of such notice, notice of proposed or actual
suspension, termination or revocation of any material License of any Material
Insurance Subsidiary by any Governmental Authority or of receipt of notice from
any Governmental Authority notifying the Borrower or any Material Insurance
Subsidiary of a hearing relating to such a suspension, termination or
revocation, including any request by a Governmental Authority which commits the
Borrower or any Material Insurance Subsidiary to take, or refrain from taking,
any action or which otherwise materially and adversely affects the authority of
the Borrower or any Material Insurance Subsidiary to conduct its business.

(ii) Within five (5) Business Days of such notice, notice of any pending or
threatened investigation or regulatory proceeding (other than routine
investigations or reviews) by any Governmental Authority concerning the
business, practices or operations of the Borrower or any Material Insurance
Subsidiary.

(iii) Promptly, notice of any material change in the accounting or financial
reporting practices of the Borrower or any Material Insurance Subsidiary.

(f) Compliance Certificates. Concurrently with the delivery to the
Administrative Agent of the GAAP financial statements under Sections 6.1(a)(i)
and 6.1(a)(ii), for each Fiscal Quarter and Fiscal Year of the Borrower, and at
any other time no later than thirty (30) Business Days following a written
request of the Administrative Agent, a duly completed Compliance Certificate,
signed by the chief executive officer, chief financial officer, chief accounting
officer, treasurer or controller of the Borrower, containing, among other
things, a computation of, and showing compliance with, each of the applicable
financial ratios and restrictions contained in Sections 7.1 and 7.2 and to the
effect that, to the best of such officer’s knowledge, as of such date no Default
or Event of Default has occurred and is continuing (which delivery may, unless
the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or electronic mail and shall be deemed to
be an original authentic counterpart thereof for all purposes).

(g) Reports to SEC and to Shareholders. Promptly upon the filing or making
thereof copies of (i) each filing and report made by any Loan Party or any
Material Subsidiary with or to any securities exchange or the Securities and
Exchange Commission (unless same is publicly available via the Securities and
Exchange Commission’s “EDGAR” filing system) and (ii) each communication from
the Borrower to shareholders generally (unless publicly available via the
Securities and Exchange Commission’s “EDGAR” filing system).

 

76



--------------------------------------------------------------------------------

(h) Notice of Litigation and ERISA. Promptly upon learning of the occurrence of
any of the following, written notice thereof, describing the same and the steps
being taken by the Borrower with respect thereto: (i) the institution of, or any
adverse determination in, any litigation, arbitration proceeding or governmental
proceeding (including any Internal Revenue Service or Department of Labor
proceeding with respect to any Plan) which could, if adversely determined, be
reasonably expected to have a Material Adverse Effect and which is not Ordinary
Course Litigation, (ii) an ERISA Event, and an event with respect to any Plan
which could result in the incurrence by the Borrower or any Material Subsidiary
of any material liability (other than a liability for contributions or
premiums), fine or penalty, or (iii) the commencement of any dispute which might
lead to the modification, transfer, revocation, suspension or termination of
this Agreement or any Loan Document.

(i) Other Information. From time to time such other information concerning the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

Documents required to be delivered pursuant to Section 6.1(a), (b), (f) or (g)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.2; or (ii) such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (B) the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Fronting Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Fronting Bank and the Lenders to treat
the Borrower

 

77



--------------------------------------------------------------------------------

Materials as not containing any material non-public information with respect to
the Borrower or its Affiliates or their respective securities for purposes of
United States Federal and state securities Laws (provided, however, that to the
extent the Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.7); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

SECTION 6.2 Corporate Existence; Foreign Qualification. Except as otherwise
permitted under Section 7.3, do and cause to be done at all times all things
necessary to (a) maintain and preserve the corporate existence of the Borrower
and each Material Subsidiary of the Borrower (except that inactive Subsidiaries
of the Borrower may be merged out of existence or dissolved), and (b) be, and
ensure that each Material Subsidiary of the Borrower is, duly qualified to do
business and (to the extent applicable) be in good standing as a foreign
corporation in each jurisdiction where the nature of its business makes such
qualification necessary unless the failure to be so qualified would not have a
Material Adverse Effect.

SECTION 6.3 Books, Records and Inspections. (a) Maintain, and cause each of its
Subsidiaries to maintain, materially complete and accurate books and records in
accordance with GAAP and in addition, with respect to each Insurance Subsidiary,
SAP, (b) permit, and cause each of its Subsidiaries to permit, access at
reasonable times and, except during the continuance of an Event of Default, upon
reasonable notice, by the Administrative Agent to its books and records,
(c) permit, and cause each of its Subsidiaries to permit, the Administrative
Agent or its designated representative to inspect at reasonable times and,
except during the continuance of an Event of Default, upon reasonable notice,
its properties and operations, and (d) permit, and cause each of its
Subsidiaries to permit, the Administrative Agent to discuss its business,
operations and financial condition with its officers and its independent
accountants.

SECTION 6.4 Insurance. Maintain, and cause each of its Material Subsidiaries to
maintain, Insurance Policies to such extent and against such hazards and
liabilities as is required by Law or customarily maintained by prudent companies
similarly situated.

SECTION 6.5 Taxes and Liabilities. Pay, and cause each of its Subsidiaries to
pay, when due, all material Taxes, assessments and other material liabilities
except as contested in good faith and by appropriate proceedings with respect to
which reserves have been established, and are being maintained, in accordance
with GAAP except where failure to pay would not have a Material Adverse Effect.

SECTION 6.6 Employee Benefit Plans. Maintain, and cause each of its Subsidiaries
to maintain, each Plan and Foreign Plan in compliance in all material respects
with all applicable Requirements of Law except where failure to so comply would
not have a Material Adverse Effect.

SECTION 6.7 Compliance with Laws. Comply, and cause each of its Subsidiaries to
comply, (a) with all Requirements of Law related to its businesses (including
the establishment of all insurance reserves required to be established under SAP
and applicable Laws restricting the investments of the Borrower and its
Subsidiaries), and (b) with all Contractual Obligations binding upon such
entity, except in each of clauses (a) and (b) where failure to so comply would
not in the aggregate have a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

SECTION 6.8 Maintenance of Permits. Maintain, and cause each of its Subsidiaries
to maintain, all permits, licenses and consents as may be required for the
conduct of its business by any Governmental Authority except (x) for such
permits, licenses and consents related to assets which are sold in accordance
with Section 7.3 or (y) where failure to maintain the same would not have a
Material Adverse Effect.

SECTION 6.9 Conduct of Business. Engage, and cause each Material Subsidiary
(other than RIHL and RIHL II) to engage, primarily in the business of insurance
and reinsurance activities and in reasonable extensions thereof (including the
management of Insurance-Linked Securities Funds through a Non-Insurance
Subsidiary or through the ILS Fund Group and run-off insurance) and other
businesses that are complimentary or reasonably related to the activities
described in the Borrower’s 10-K filing for the Fiscal Year ending December 31,
2017.

SECTION 6.10 Anti-Corruption Laws; OFAC.

(a) The Borrower will, and will cause each of its Subsidiaries and their
respective officers, employees, directors, and affiliates to, comply in all
material respects with laws applicable to its operations with respect to
transactions of or with any Designated Person or in any Sanctioned Country. The
Borrower will maintain in effect policies and procedures reasonably designed to
ensure compliance by (i) the Borrower and its Subsidiaries and their respective
officers, employees, directors, and affiliates with applicable Sanctions and
(ii) the Borrower and its Subsidiaries and their respective officers, employees,
directors, agents and affiliates with applicable Anti-Corruption Laws. The
Borrower will, and will cause each of its Subsidiaries to, terminate, after
obtaining knowledge thereof no later than required by applicable law, any
funding financing or facilitating by the Borrower or its Subsidiaries of any
activities, business or transaction of or with any Designated Person or in any
Sanctioned Country to the extent that any such activity, business or transaction
would be in violation of Sanctions applicable to its operations with respect to
transactions of or with any Designated Person or in any Sanctioned Country, as
such Sanctions Lists or Sanctions are in effect from time to time.

(b) No part of the proceeds of any Credit Extension will be used directly or, to
the knowledge of the Borrower, indirectly (i) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, which is in any material respect a violation of the Anti-Corruption
Laws or (ii) (A) to fund, or to lend, contribute or otherwise make available
such proceeds to any other Person to fund, any activities or business of or with
any Person, or in any country or territory, that, at the time of such funding or
issuance, is, or whose government is, the subject of applicable Sanctions, or
(B) in any other manner that would result in a violation of applicable Sanctions
by any Person party hereto.

 

79



--------------------------------------------------------------------------------

(c) Each Loan Party will (a) promptly notify the Administrative Agent and each
Lender that previously received a Beneficial Ownership Certification of any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein and (b) promptly upon the reasonable request of the Administrative Agent
or any Lender, provide the Administrative Agent or such Lender, as the case may
be, any information or documentation requested by it for purposes of complying
with the Beneficial Ownership Regulation.

SECTION 6.11 Subsidiary Guarantors.

(a) Notify the Administrative Agent at the time that any Subsidiary issues or
incurs any Debt (other than Excluded Debt) held by a non-affiliated party, and
promptly, and in any event within 30 days, thereafter, cause such Subsidiary to
(i) become a Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Guaranty or such other document as the Administrative Agent
shall deem appropriate for such purpose, and (ii) deliver to the Administrative
Agent documents of the types referred to in clauses (ii), (iii) and (v) of
Section 9.1(a) and opinions of counsel to such Subsidiary (which shall cover the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i), subject to customary qualifications and assumptions),
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

(b) The Lenders agree that any Guarantor shall be automatically released from
the Guaranty upon (i) the merger, sale, disposition or transfer of such
Guarantor or its assets in a transaction not prohibited by this Agreement so
long as, in any such transaction in which the Guarantor remains a Subsidiary of
the Borrower, the Guarantor is no longer obligated in respect of any Debt (other
than Excluded Debt) (it being acknowledged that in any transaction involving a
merger, sale, disposition or transfer between a Guarantor and another
Subsidiary, the successor shall become a Guarantor if required under
Section 6.11(a) or (ii) upon the written request of the Borrower certifying
(A) that such Guarantor no longer holds or is obligated to pay any Debt (other
than Excluded Debt) and (B) that no Default or Event of Default has occurred and
is continuing.

SECTION 6.12 Collateral. So long as any Secured Letter of Credit is issued and
outstanding for the account of any Account Party:

(a) Pursuant to the Security Documents, the applicable Account Party shall grant
and convey, or cause to be granted and conveyed, to the Administrative Agent for
its benefit and the benefit of the Fronting Bank, LC Administrator and the LC
Issuers with respect to any Secured Letter of Credit issued for its account, a
Lien and security interest in, to and upon the Collateral, prior and superior to
all other Liens. Each Account Party that is party to any Security Document shall
cause the Collateral to be charged or pledged and be made subject to the
Security Documents (in form and substance reasonably acceptable to the
Administrative Agent) necessary for the perfection of the Lien and security
interest in, to and upon the Collateral and for the exercise by the Fronting
Bank, Administrative Agent and the LC Issuers of their rights and remedies
hereunder and thereunder.

 

80



--------------------------------------------------------------------------------

(b) The Borrower and such Account Party shall at all times cause its respective
Borrowing Base to equal or exceed the sum of the aggregate Secured Letter of
Credit Exposure attributable to such Account Party at such time. If on any date
the aggregate Secured Letter of Credit Exposure attributable to any such Account
Party exceeds the Borrowing Base of such Account Party at such time, such
Account Party agrees to, within two Business Days of the date on which such
Account Party receives notice from the Administrative Agent thereof, pay or
deliver to the Custodian an amount of Collateral (valued based on the respective
Advance Rate applicable thereto) in an aggregate amount equal to such excess,
with any such Collateral to be held in such Account Party’s Collateral Account
as additional security for all Obligations of such Account Party hereunder.

(c) The Borrower shall deliver or cause to be delivered to the Administrative
Agent a certificate executed by an Authorized Officer of such Account Party, in
the form of Exhibit H or otherwise in a form reasonably satisfactory to the
Administrative Agent (which form may vary depending on the frequency of the
delivery of such certificate and subject to the review and verification by the
Administrative Agent), setting forth the aggregate Secured Letter of Credit
Exposure attributable to the Borrower and each Account Party, the fair market
value of the Collateral by category and in the aggregate, the calculation of the
Borrowing Base and such other information as the Administrative Agent may
reasonably request (such certificate, a “Borrowing Base Report”), (A) on the
Business Day immediately preceding the proposed date of issuance of a Secured
Letter of Credit or the conversion of any Unsecured Letter of Credit to a
Secured Letter of Credit, (B) if Secured Letters of Credit are outstanding
during any calendar month, within 10 Business Days after the end of each such
calendar month, (C) as of the Maturity Date, (D) at and as of such other times
as the Administrative Agent may reasonably request and (E) at such other times
as the Account Parties may desire.

(d) Each Account Party shall cause the Custodian to provide to the
Administrative Agent, in a manner consistent with the terms of the relevant
Custody Agreement, information with respect to each Collateral Account, in a
format to be agreed by the Administrative Agent (acting reasonably), which
information shall provide, without limitation, a detailed list of the assets in
each Collateral Account (including the amount of cash and a detailed description
of the Collateral (including a breakdown listing the name of each issuer, and
the fair market value of the assets held of such issuer)), the fair market value
of those assets and the pricing source of such valuation.

ARTICLE VII.

FINANCIAL AND NEGATIVE COVENANTS

Until the Loans and all other Obligations are paid in full and until the
expiration of the Availability Period, the Borrower agrees that, unless at any
time the Required Lenders shall otherwise expressly consent in writing, it will:

SECTION 7.1 Debt to Capital Ratio. Not permit the Debt to Capital Ratio to
exceed 0.35:1.

SECTION 7.2 Net Worth. Not permit Borrower Net Worth to be less than an amount
equal to $2,919,946,000 (the “Required Borrower Net Worth”). On the date that
financial statements of the Borrower are delivered pursuant to
Section 6.1(a)(ii) and effective as of the date of such financial statements,
the Required Borrower Net Worth will be recalculated to be the greater of
(x) the Required Borrower Net Worth in effect immediately prior to such Fiscal
Year end and (y) 60% of the Borrower Net Worth as of such Fiscal Year end, with
such recalculated Required Borrower Net Worth taking effect as of such Fiscal
Year end.

 

81



--------------------------------------------------------------------------------

SECTION 7.3 Mergers, Consolidations and Sales. Not, and not permit any of its
Subsidiaries to, (a) merge or consolidate, or purchase or otherwise acquire all
or substantially all of the assets or stock of any class of, or any partnership
or joint venture interest in, any other Person (other than a newly formed
Subsidiary or the acquisition of a Subsidiary which complies with clause (ii) of
this Section 7.3 or the acquisition of shares of a Subsidiary held by minority
shareholders), or (b) sell, transfer, convey or lease all or substantially all
of the assets of the Borrower and its Subsidiaries, taken as a whole, other than
any sale, transfer, conveyance or lease in the ordinary course of business or
any sale or assignment of receivables except for (i) any such merger or
consolidation, sale, transfer, conveyance, lease or assignment of (x) any
Subsidiary or the Borrower into, with or to any other Person (provided, that
(x) the surviving or continuing entity of any such merger or consolidation is
the Borrower or a wholly-owned Subsidiary of the Borrower, (y) if the Borrower
is a party to such merger or consolidation, the surviving or continuing entity
shall be the Borrower and (z) if a Guarantor is a party to such transaction, the
surviving or continuing entity, if it is not the Borrower, expressly assumes the
obligations of such Guarantor under the Guaranty) and (ii) purchases or
acquisitions which comply with Section 6.9, provided, in the case of clause
(ii), no Default or Event of Default has occurred and is continuing or would
result therefrom or acquisition (calculated on a pro forma basis giving effect
to such acquisition or purchase) and (iii) sales of assets and capital stock and
other ownership or profit interests (including partnership, member or trust
interest therein) of Subsidiaries that are not Material Subsidiaries, provided
that no Default or Event of Default has occurred and is continuing.

SECTION 7.4 Regulations U and X. Not, and not permit any of its Subsidiaries to,
hold Margin Stock having a value in excess of 25% of the value of the assets of
the Borrower and its Subsidiaries taken as a whole after taking into account the
application of the proceeds of the Credit Extensions.

SECTION 7.5 Other Agreements. Not, and not permit any of its Subsidiaries to,
enter into any agreement containing any provision which would be violated or
breached by the performance of obligations hereunder or under any instrument or
document delivered or to be delivered by it hereunder or in connection herewith.

SECTION 7.6 Transactions with Affiliates. Not, and not permit any Subsidiary to,
enter into, or cause, suffer or permit to exist, directly or indirectly, any
arrangement, transaction or contract with any of its Affiliates unless such
arrangement, transaction or contract is on an arm’s length basis; provided that
there shall be excluded from the foregoing restrictions (a) transactions between
the Borrower and Top Layer, between the Borrower and any wholly-owned Subsidiary
of the Borrower, between any wholly-owned Subsidiaries of the Borrower or
between any wholly-owned Subsidiary of the Borrower and Top Layer,
(b) transactions expressly contemplated by written contracts between (i) the
Borrower or any wholly-owned Subsidiary of the Borrower, on the one hand, and
any non-wholly-owned Subsidiary or Affiliate of the Borrower (other than a
member of the ILS Fund Group) on the other hand or (ii) any non-wholly-owned
Subsidiary of the Borrower and any Affiliate of the Borrower (other than a

 

82



--------------------------------------------------------------------------------

member of the ILS Fund Group), (c) transactions between the Borrower or any of
its Subsidiaries and a member of the ILS Fund Group provided such transaction is
(i) related to the business of the Borrower as set forth in Section 6.9 and
(ii) in compliance with the Borrower’s then-existing underwriting and investment
guidelines (collectively, the “Guidelines”), and (d) transactions expressly
contemplated by written contracts between the Borrower, or any wholly-owned
Subsidiary of the Borrower, on the one hand, and any Lloyd’s Syndicate or member
thereof on the other hand.

SECTION 7.7 Liens. Not, and not permit any of its Subsidiaries to, create or
permit to exist any Lien with respect to any assets now or hereafter existing or
acquired, except the following: (i) Liens for Taxes, assessments or other
governmental charges or statutory obligations that are not delinquent or remain
payable without any penalty or that are being contested in good faith and by
appropriate proceedings and with respect to which, unless the amount is not
material with respect to its financial condition, adequate reserves have been
established, and are being maintained, in accordance with GAAP; (ii) easements,
party wall agreements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary course of the business of the Borrower and its
Subsidiaries taken as a whole; (iii) Liens in connection with the acquisition of
fixed assets after the date hereof and attaching only to the property being
acquired; (iv) Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits and Liens pursuant to letters of credit or
other security arrangements in connection with such insurance or benefits;
(v) mechanics’, workers’, materialmen’s, landlord liens and other like Liens
arising in the ordinary course of business in respect of obligations which are
not delinquent for a period of more than 30 days or which are being contested in
good faith and by appropriate proceedings and with respect to which adequate
reserves have been established, and are being maintained, in accordance with
GAAP; (vi) Liens on Invested Assets pursuant to trust, letter of credit or other
security arrangements in connection with Reinsurance Agreements, Primary
Policies, or Industry Loss Warranties or regulatory requirements (for insurance
licensing purposes); (vii) Liens listed on Schedule 7.7 in effect on the date
hereof and extensions, renewals and replacements thereof so long as the amount
of such Debt secured by any such Lien is not increased; (viii) attachments,
judgments and other similar Liens for sums of $100,000,000 or less (excluding
(A) any portion thereof which is covered by insurance so long as the insurer is
reasonably likely to be able to pay and has accepted a tender of defense and
indemnification without reservation of rights and (B) all such Liens on assets
of Subsidiaries that are not Material Subsidiaries) provided the execution or
other enforcement of such Liens is effectively stayed and claims secured thereby
are being actively contested in good faith and by appropriate proceedings and
have been bonded off; (ix) Liens pursuant to the Loan Documents; (x) Liens
granted in connection with a letter of credit facility entered into by the
Borrower or Renaissance Reinsurance in connection with the investment in Top
Layer provided the value of the collateral in which Liens are granted thereunder
does not exceed 110% of the amount secured; (xi) Liens that are deemed to have
arisen under GAAP by virtue of the sale of securities to a purchaser who
obligates the seller of such securities to repurchase such securities;
(xii) Liens incurred in the ordinary course of business in favor of financial
intermediaries and clearing agents pending clearance of payments for investment
or in the nature of set-off, banker’s liens or similar rights as to deposit
accounts or other funds; (xiii) Liens in the Organization Documents of Persons
in whom the Borrower or a Non-Insurance Subsidiary has invested in the ordinary
course of business or any related

 

83



--------------------------------------------------------------------------------

subscription agreements with respect to such investment; (xiv) Liens granted by
the Borrower to secure its obligations under any Loan Party Swap; (xv) Liens
granted by any Subsidiary which is a Lloyd’s Syndicate or member thereof or
which is the owner of a Subsidiary which is a Lloyd’s Syndicate or member
thereof to secure standby letters of credit issued to provide funds at Lloyd’s
or to support such Subsidiary’s Lloyd’s Syndicate commitments; (xvi) [Reserved];
(xvii) restrictions on the ability of the Person who owns, directly or
indirectly, the equity interests of an Insurance Subsidiary to sell such equity
interests under any Net Worth Maintenance Agreement; (xviii) Liens upon cash and
United States government and agency securities and other investments of the
Borrower and its Subsidiaries securing (A) obligations incurred in connection
with reverse repurchase and transactions and similar investment management
transactions, (B) obligations in respect of trust or other security arrangements
formed to secure reinsurance transactions of such types and in such amounts as
are customary for companies similar to the Borrower in size and lines of
business that are entered into by the Borrower and its Subsidiaries in the
ordinary course of business and (C) obligations arising under Swap Contracts
entered into in the ordinary course of business; (xix) Purchase money Liens upon
real or personal property used by the Borrower or its Subsidiaries in the
ordinary course of business, securing Debt incurred solely to pay all or a
portion of the purchase price thereof (including in connection with Capitalized
Leases, and including mortgages or deeds of trust upon real property and
improvements thereon); provided that any such Lien (A) shall attach to such
property concurrently or within 90 days after the acquisition thereof by the
Borrower or such Subsidiary, (B) shall not exceed the lesser of (y) the fair
market value of such property or (z) the cost hereof to the Borrower or such
Subsidiary and (C) shall not encumber any other property of the Borrower or any
of its Subsidiaries; (xx) Liens on property of a Person existing at the time
such Person is merged into or consolidated with the Borrower or any of its
Subsidiaries or becomes a Subsidiary of the Borrower; provided, that such Liens
were not created in contemplation of such merger or consolidation or acquisition
and do not extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary, and extensions, renewals and replacements thereof so long as
the outstanding principal amount of the Debt secured by such Lien is not
increased; (xxi) Liens existing on the property of the Borrower or any of its
Subsidiaries at the time of acquisition (other than any such Liens created in
contemplation of such acquisition) or extensions, renewals or replacements of
any of the foregoing for the same or a lesser amount; provided that no such Lien
shall extend to or cover any properties of any character other than the property
being acquired, and no such extension, renewal or replacement shall extend to or
cover any properties not theretofore subject to the Lien being extended, renewed
or replaced; (xxii) escrow deposits by the Borrower and its Subsidiaries made in
the ordinary course of business and held by (or for the benefit of) various
ordinary course counterparties in connection with any claims pending
determination by a relevant governmental or regulatory authority or applicable
court in connection with payments permitted to be made under Section 6.10 and
(xxiii) Liens not otherwise permitted under this Section 7.7, provided that at
any time the Debt secured by such Liens does not exceed 10% of Consolidated Net
Worth; provided, however, that, no Lien shall be permitted to exist on the
shares of stock of any Insurance Subsidiary (other than those restrictions
permitted under Section 7.7(xvii)).

SECTION 7.8 [Reserved].

 

84



--------------------------------------------------------------------------------

SECTION 7.9 No Amendment of Certain Documents. Not enter into or permit to exist
any amendment, modification or waiver of the Organization Documents of any Loan
Party as in effect on the Effective Date which would in any manner be materially
adverse to the interests of the Lenders.

SECTION 7.10 Dividends, Etc. Not, and not permit its Subsidiaries to,
(a) declare or pay any dividends on any of its capital stock (other than pro
rata payments of dividends by a Subsidiary to the Borrower and such Subsidiary’s
other shareholders), (b) purchase or redeem any of its capital stock or any
warrants, options or other rights in respect of such stock (other than the pro
rata purchase or redemption by a Subsidiary of its capital stock, warrants,
options or other rights in respect of such stock and redemptions by RIHL, RIHL
II or the ROIHL Entities of their respective redeemable preference shares), (c)
purchase or redeem or prepay, prior to its scheduled payment date, any Debt
(other than the Credit Extensions), or (d) set aside funds for any of the
foregoing (collectively “Restricted Payments”); except that (i) the Borrower may
declare or pay any Restricted Payment described in clauses (a), (b) or (c) above
provided no acceleration or Trigger Default has occurred and is continuing on
the date of such declaration or payment, (ii) any Subsidiary may make any
Restricted Payment described in clause (c) above provided no acceleration or
Trigger Default has occurred and is continuing on the date that such Restricted
Payment is made, (iii) any Insurance Subsidiary may pay any Restricted Payment
described in clause (a) and clause (b) above on a non pro rata basis provided no
Default or Event of Default has occurred and is continuing on the date of such
payment and (iv) the Borrower and any of its Subsidiaries may declare and pay
cash dividends or distributions with respect to (a) any trust preferred
security, deferrable interest subordinated debt security, mandatory convertible
debt or other Hybrid Security that, at the time of issuance thereof or at any
time prior to the initial dividend or distribution thereunder, was accorded
equity treatment by S&P, if, at the time of and after giving effect to such
dividend or distribution, no Event of Default under clause (a), (b) or (e) of
Article VIII shall have occurred and be continuing.

SECTION 7.11 Investments in Excluded Entities. Not, and not permit its
Subsidiaries to, (i) incur contingent liabilities or otherwise provide credit
support (including granting a Lien on any of its assets) for the Debt of, or
enter into any Net Worth Maintenance Agreements with respect to any Excluded
Entity at any time (provided, that, the fact that the Borrower or any of its
Subsidiaries is or may be a party to an agreement which includes any Excluded
Entities as parties and which provides for the Borrower and/or any of its
Subsidiaries, on the one hand, and such Excluded Entities, on the other hand, to
be jointly and severally liable in respect of any indemnification, contribution
(other than pursuant to Net Worth Maintenance Agreements), or similar
obligations (other than obligations for borrowed money) under such agreement
shall not be deemed to be an incurrence of a contingent liability or the
providing of credit support by the Borrower or any of its Subsidiaries), or
(ii) make any loans to, purchase or redeem any capital stock of, or otherwise
make any investment in, any Excluded Entity during the existence or continuation
of any Default or Event of Default.

SECTION 7.12 Investments in the ROIHL Entities. Not, and not permit its
Subsidiaries to make any loans to or purchase or redeem any capital stock of or
otherwise make any investment in any ROIHL Entity during the existence or
continuation of any Default or Event of Default; provided, however, that the
Borrower and the Subsidiaries of the Borrower which own preferred shares of any
ROIHL Entity may require redemption of such preferred shares to the extent such
ROIHL Entity has funds available to make such redemption.

 

85



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND THEIR EFFECT

SECTION 8.1 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

(a) Non-Payment of Loan. Default in the payment when due of any principal on the
Loans or any Unreimbursed Amount.

(b) Non-Payment of Interest, Fees, etc. Default, and continuance thereof for
three (3) Business Days, in the payment when due of interest on the Credit
Extensions, fees or of any other amount payable hereunder or under the Loan
Documents.

(c) Non-Payment of Other Debt. (i) Default in the payment when due and
continuance of such default after any applicable grace period (whether or not
such Debt is accelerated) of any other Debt (or any letter of credit facility)
of, or guaranteed by, any Loan Party or any Material Subsidiary if the aggregate
amount of Debt (or, in the case of any letter of credit facility, the issued
letters of credit) of such Loan Party and/or such Material Subsidiary which is
due and payable or which is or may be accelerated, by reason of such default or
defaults is $100,000,000 or more, or (ii) default in the performance or
observance of any obligation or condition and continuance of such default after
any applicable grace period with respect to any such other Debt (or any letter
of credit facility) of, or guaranteed by, any Loan Party and/or any Material
Subsidiary if the effect of such default or defaults is to accelerate or permit
the acceleration of the maturity of any such Debt (or, in the case of any letter
of credit facility, the issued letters of credit) of $100,000,000 or more in the
aggregate prior to its expressed maturity.

(d) Other Material Obligations. Except for obligations covered under other
provisions of this ARTICLE VIII, default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, any Loan Party or any Material Subsidiary with respect to any
material purchase or lease obligation of $100,000,000 or more (unless the
existence of any such default is being contested by such Loan Party or such
Material Subsidiary in good faith and by appropriate proceedings and such Loan
Party or such Material Subsidiary has established, and is maintaining, adequate
reserves therefor in accordance with GAAP) which default continues for a period
of 30 days.

(e) Bankruptcy, Insolvency, etc. (i) Any Loan Party or any Material Subsidiary
becomes insolvent or generally fails to pay, or admits in writing its inability
to pay, debts as they become due; (ii) there shall be commenced by or against
any such Person any case, proceeding or other action (A) under any existing or
future Law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, supervision, conservatorship, liquidation, reorganization or relief
of debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
rehabilitation, conservation, supervision, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, obligations or liabilities, or (B) seeking appointment of a

 

86



--------------------------------------------------------------------------------

receiver, trustee, custodian, rehabilitator, conservator, supervisor, liquidator
or other similar official for it or for all or any substantial part of its
assets, in each case which (1) results in the entry of an order for relief or
any such adjudication or appointment or (2) if filed against such Person,
remains undismissed, undischarged or unstayed for a period of 60 days; or
(iii) there shall be commenced against any such Person any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any of such Persons shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (ii) or (iii) above; or (v) any Governmental Authority
shall issue any order of conservation, supervision or any other order of like
effect relating to any of such Persons.

(f) Non-compliance With Certain Covenants. Failure by the Borrower to comply
with its covenants set forth in Sections 7.1, 7.2, 7.9, 7.10 , 7.11 , or 7.12.

(g) Non-compliance With Other Provisions. Failure by any Loan Party to comply
with or to perform any provision of this Agreement or the other Loan Documents
(and not constituting an Event of Default under any of the other provisions of
this Article VIII) and continuance of such failure for 30 days from the earlier
of (i) the date an Executive Officer has knowledge of such failure and (ii) the
date the Administrative Agent has given notice of such failure to the Borrower.

(h) Warranties and Representations. Any warranty or representation made by or on
behalf of the Borrower or any Subsidiary herein or in any other Loan Document is
inaccurate or incorrect or is breached or false or misleading in any material
respect as of the date such warranty or representation is made; or any schedule,
certificate, financial statement, report, notice, or other instrument furnished
by or on behalf of Borrower or any Subsidiary to the Administrative Agent or the
Lenders is false or misleading in any material respect on the date as of which
the facts therein set forth are stated or certified.

(i) ERISA. Any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan of the Borrower and, as a result thereof, together with all
other ERISA Events then existing, the Borrower and its ERISA Affiliates have
incurred or would be reasonably likely to incur liability to any one or more
Plans or Multiemployer Plans or to the PBGC (or to any combination thereof) in
excess of $100,000,000.

(j) Loan Documents. Any action shall be taken by or on behalf of the Borrower or
any Affiliate thereof to discontinue any of the Loan Documents or to contest the
validity, binding nature or enforceability of any thereof.

(k) Change in Control. A Change in Control occurs.

(l) Judgments. A final judgment or judgments which exceed an aggregate of
$100,000,000 (excluding any portion thereof which is covered by insurance so
long as the insurer is reasonably likely to be able to pay and has accepted a
tender of defense and indemnification without reservation of rights) shall be
rendered against any Loan Party or any Material Subsidiary and shall not have
been discharged or vacated or had execution thereof stayed pending appeal within
45 days after entry or filing of such judgment(s).

 

87



--------------------------------------------------------------------------------

(m) Change in Law. Any change is made in the Insurance Code which affects the
dividend practices of any Insurance Subsidiary and which is reasonably likely to
have a Material Adverse Effect on the ability of the Borrower to perform its
obligations under the Agreement and such circumstances shall continue for 120
days.

(n) Guaranty. The obligations of any Guarantor under the Guaranty or any
provision thereof shall cease to be in full force or effect (other than in
accordance with the provisions of Section 6.11), or any Person acting by or on
behalf of any Guarantor shall deny or disaffirm in writing such Guarantor’s
obligations under the Guaranty, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty.

SECTION 8.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and LC Credit Extensions
and any obligation of the Fronting Bank to make LC Credit Extensions to be
terminated, whereupon such Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the LC Obligations in an amount
equal to 101% thereof; and

(d) exercise on behalf of itself, the Lenders and the Fronting Bank all rights
and remedies available to it, the Lenders and the Fronting Bank under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and LC Credit
Extensions and any obligation of the Fronting Bank to make LC Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the LC
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

SECTION 8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.2), any amounts received
on account of the Obligations shall, subject to the provisions of Section 2.12
and Section 3.6, be applied by the Administrative Agent in the following order:

 

88



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Fronting Bank (including fees,
charges and disbursements of counsel to the respective Lenders and the Fronting
Bank and amounts payable under Article IV), ratably among them in proportion to
the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, LC Disbursements and
other Obligations, ratably among the Lenders and the Fronting Bank in proportion
to the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Disbursements, ratably among the Lenders and the
Fronting Bank in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the Fronting Bank and the
Lenders, to Cash Collateralize that portion of LC Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise cash
collateralized by the Borrower pursuant to Section 3.6; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 3.2 and Section 3.6, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above and the balance
paid to the Borrower.

SECTION 8.4 Cash Collateral Account.

(a) If at any time after an Account Party has been required to deposit amounts
in the Cash Collateral Account, the Administrative Agent determines that the
amount on deposit in the Cash Collateral Account is less than the amount
required under Section 3.6, the Administrative Agent may demand the applicable
Account Party or the Borrower to pay, and such Account Party or the Borrower
shall, upon such demand and without any further notice, pay to the
Administrative Agent for deposit in the Cash Collateral Account, funds necessary
to cure any shortfall.

 

89



--------------------------------------------------------------------------------

(b) The Administrative Agent may, at any time or from time to time, after funds
are deposited in a Cash Collateral Account apply such funds to the payment of
the LC Obligations then due and payable by any Account Party to the Lenders or
the Fronting Bank under the Loan Documents.

(c) Neither the Borrower nor any Person claiming on behalf of or through the
Borrower shall have any right to withdraw any of the funds held in the Cash
Collateral Account until all of the Obligations have been indefeasibly paid in
full, the Commitments have been terminated and all Letters of Credit have been
terminated or expired, at which time any funds remaining in the Cash Collateral
Account shall be returned by the Administrative Agent to the Borrower.

ARTICLE IX.

CONDITIONS

SECTION 9.1 Conditions to Occurrence of the Effective Date. The occurrence of
the Effective Date shall be subject to the satisfaction of the following
conditions precedent:

(a) Receipt by the Administrative Agent of all of the following, each duly
executed and dated the Effective Date (or such earlier date as shall be
satisfactory to the Administrative Agent), each in form and substance
satisfactory to the Administrative Agent (with such copies as the Administrative
Agent shall request):

(i) This Agreement and Certain Related Documents. This Agreement and such other
Loan Documents as are required to be delivered by the terms of this Agreement.

(ii) Resolutions. Certified copies of resolutions of the Board of Directors of
each Loan Party authorizing the execution, delivery and performance,
respectively, of those documents and matters required of it with respect to this
Agreement or the other Loan Documents.

(iii) Incumbency and Signatures. A certificate of an Executive Officer of each
Loan Party certifying the names of the individual or individuals authorized to
sign this Agreement and the other Loan Documents to which it is a party,
together with a sample of the true signature of each such individual. (The
Lenders may conclusively rely on each such certificate until formally advised by
a like certificate of any changes therein.)

(iv) Opinion of Counsel. The opinion of (a) Willkie Farr & Gallagher LLP, New
York counsel to the Borrower and (b) Conyers Dill & Pearman Limited, Bermuda
counsel to the Loan Parties, in each case addressed to the Administrative Agent,
the Fronting Bank and the Lenders in form and substance satisfactory to the
Administrative Agent and its counsel.

 

90



--------------------------------------------------------------------------------

(v) Officer’s Certificate. A certificate of an Executive Officer and the
secretary or an any assistant secretary of each Loan Party certifying as to
(A) a true and correct copy of the Organization Documents of such Loan Party as
in effect on the date on which the resolutions referred to in Section 9.1(a)(ii)
were adopted and on the Effective Date, (B) the due incorporation and good
standing or valid existence of such Loan Party as a company or corporation
organized under the laws of the jurisdiction of its organization, and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
(C) for the Borrower only, the truth of the representations and warranties of
the Borrower contained in the Loan Documents as though made on and as of the
Effective Date, (D) for the Borrower only, compliance by the Borrower as of the
Effective Date with the financial covenants set forth in Section 7.1 and
Section 7.2, and (E) for the Borrower only, the absence of any event occurring
and continuing, or resulting from the Effective Date, that constitutes a Default
or Event of Default, provided that the secretary or assistant secretary need
certify only as to the matters in items (A) and (B) above.

(vi) Insurance Proceedings. A certificate of an Executive Officer of the
Borrower that there are no material insurance regulatory proceedings pending or,
to the knowledge of the Borrower, threatened against the Borrower or any
Material Insurance Subsidiary in any jurisdiction.

(vii) Material Adverse Effect Certificate. An officer’s certificate, signed by
an Executive Officer of the Borrower, certifying that to such officer’s best
knowledge, since December 31, 2017, there has not occurred a Material Adverse
Effect except as previously disclosed in filings with the Securities & Exchange
Commission by the Borrower prior to the Effective Date (but excluding any risk
factors, forward-looking disclosure and any other disclosures that are
cautionary, predictive or forward-looking in nature).

(viii) Fees. The fees referred to in Section 2.6 which are due and payable on or
prior to the Effective Date shall have been paid to the Administrative Agent,
where applicable, for the benefit of the Lenders.

(ix) Notes. A Revolving Note executed by the Borrower in favor of each Lender
requesting a Revolving Note and a Swingline Note executed by the Borrower in
favor of each Swingline Lender requesting a Swingline Note.

(x) Account Designation Letter. An Account Designation Letter, together with
written instructions from an Executive Officer of the Borrower, including wire
transfer information, directing the payment of the proceeds of any Loans to be
made hereunder.

(xi) Financial Statements. Copies of the financial statements referred to in
Section 5.3 and the audited consolidated balance sheet of Renaissance
Reinsurance and its Subsidiaries, as of December 31, 2017 and the related
consolidated statements of income, cash flows and changes in shareholders’
equity for the Fiscal Year ending as of the close of such date, all prepared in
accordance with GAAP (except as disclosed therein), all in form and substance
satisfactory in all respects to the Administrative Agent.

 

91



--------------------------------------------------------------------------------

(xii) Patriot Act Information. All documentation and other information requested
by the Administrative Agent or any Lender that is required to satisfy applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act.

(xiii) Borrowing Base Report. If any Secured Letters of Credit are to be issued
on the Effective Date, a Borrowing Base Report dated as of the Effective Date
with respect to any Secured Letters of Credit to be issued (or deemed issued) on
the Effective Date from the applicable Account Party.

(xiv) Beneficial Ownership Certification. At least five days prior to the
Effective Date, any Loan Party that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Loan Party.

(xv) Other. Such other documents as the Administrative Agent may reasonably
request.

(b) Renaissance Reinsurance shall have a Financial Strength Rating of “A+” or
higher.

(c) All governmental and third party consents and approvals necessary in
connection with the consummation of the Loan Documents and the other
transactions contemplated thereby shall have been obtained and remain in effect
(with copies thereof delivered to the Administrative Agent) and shall be
satisfactory in all respects to the Administrative Agent and no law or
regulation shall be applicable or events have occurred which restrain the
consummation of, or impose materially adverse conditions upon, the transactions
under the Loan Documents.

(d) There shall not be any pending or threatened litigation, action, suit,
investigation, proceeding, bankruptcy or insolvency, injunction, order or claim
with respect to the Borrower or its subsidiaries or the transactions
contemplated by the Loan Documents, which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

SECTION 9.2 Conditions to All Credit Extensions. The obligation of the Lenders
to make all Credit Extensions (including any Credit Extension made on the
Effective Date) shall be subject to the prior or concurrent satisfaction (in
form and substance satisfactory to the Administrative Agent) of each of the
conditions precedent set forth below:

(a) No Default. No Default or Event of Default shall have occurred and be
continuing or will result from the making of the Credit Extensions.

(b) Warranties and Representations. (i) All warranties and representations
contained in this Agreement (other than Section 5.3(c) or Section 5.4 except in
the case of any Credit Extension to be made on the Effective Date) shall be true
and correct (if qualified as to materiality) or true and correct in all material
respects (if not so qualified) as of the date of any Credit Extension, with the
same effect as though made on the date of and concurrently with the making of
such Credit Extension (except where such representation speaks as of a specified
date) and (ii) all covenants contained herein and in such documents to be
performed by each of the parties thereto (other than the Administrative Agent or
the Lenders) prior to the date of any Credit Extension shall have been
performed.

 

92



--------------------------------------------------------------------------------

(c) Fees. The fees referred to in Section 2.6 which are due and payable on or
prior to the Effective Date or the date of any Loan shall have been paid to the
Administrative Agent, where applicable, for the benefit of the Lenders.

(d) Notice of Borrowing. With respect to Loans, the Administrative Agent shall
have received a Loan Notice in form and substance acceptable to the
Administrative Agent.

(e) Security Documents. With respect to the issuance of a Secured Letter of
Credit for the account of any Account Party (or the conversion of any Unsecured
Letter of Credit to a Secured Letter of Credit), (i) such Account Party shall
have executed the Security Agreement, (ii) the Security Documents shall be in
full force and effect and (iii) immediately after giving effect thereto, the
Secured Letter of Credit Exposure of all issued and outstanding Secured Letters
of Credit for the account of such Account Party shall not exceed the Borrowing
Base of such Account Party.

(f) Account Control Agreement. For each Account Party for the account of which
any Secured Letters of Credit are outstanding on the date of such issuance
(including any Secured Letters of Credit to be issued on such date of issuance
or any Unsecured Letters of Credit to be converted to Secured Letters of
Credit), a duly executed Custody Agreement shall be in full force and effect in
a form reasonably acceptable to the Administrative Agent establishing “control”
(as defined in Section 8-106 and 9-104 of the Uniform Commercial Code) by the
Administrative Agent over all of such Account Party’s Collateral with the
applicable Custodian.

ARTICLE X.

THE ADMINISTRATIVE AGENT

SECTION 10.1 Appointment and Authority. Each of the Lenders and the Fronting
Bank hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Fronting Bank, and neither the
Borrower nor any other Loan Party shall have any rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Document (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

93



--------------------------------------------------------------------------------

SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent in writing by the Borrower, a Lender or the Fronting
Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the

 

94



--------------------------------------------------------------------------------

performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IX or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender , the LC Administrator or the Fronting Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender, the LC Administrator
or the Fronting Bank unless the Administrative Agent shall have received notice
to the contrary from such Lender, the LC Administrator or the Fronting Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 10.6 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Fronting Bank and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, the Fronting Bank and the LC Administrator, appoint a
successor Administrative Agent meeting the

 

95



--------------------------------------------------------------------------------

qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Fronting Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender, the Fronting Bank and the LC Administrator directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.4 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as the Fronting Bank, Swingline Lender and
the LC Administrator. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Fronting Bank, Swingline Lender and LC Administrator, (b) the retiring Fronting
Bank, Swingline Lender and LC Administrator shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Fronting Bank and LC Administrator shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Fronting Bank and LC Administrator to effectively assume the
obligations of the retiring Fronting Bank and LC Administrator with respect to
such Letters of Credit.

SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender, the Fronting Bank and the LC Administrator acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender, the Fronting Bank and the LC
Administrator also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

96



--------------------------------------------------------------------------------

SECTION 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, Fronting Bank or LC Administrator hereunder.

SECTION 10.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on such Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Fronting
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Fronting
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Fronting Bank and the Administrative
Agent under Sections 2.6, Section 3.8 and 11.4) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Fronting Bank or LC Administrator to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, Fronting Bank or
LC Administrator, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.6 and 11.4.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, Fronting
Bank or LC Administrator any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender, Fronting Bank
or LC Administrator to authorize the Administrative Agent to vote in respect of
the claim of any Lender, Fronting Bank or LC Administrator in any such
proceeding.

SECTION 10.10 Syndication Agent; Other Titles. The Lenders identified on the
facing page or signature pages of this Agreement as “syndication agent” or
“documentation agent” shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, no Lender so identified as a
“syndication agent” or “documentation agent” shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

 

97



--------------------------------------------------------------------------------

SECTION 10.11 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14, (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer or perform the Revolving Loans, the
Letters of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Revolving Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(iv) Such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party

 

98



--------------------------------------------------------------------------------

hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

ARTICLE XI.

MISCELLANEOUS

SECTION 11.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
the Administrative Agent at the written request of the Required Lenders) and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment or consent shall:

(a) waive any conditions set forth in Section 9.1(a)(i) without the written
consent of each Lender;

(b) increase or extend the Commitment of any Lender or reinstate any Commitment
terminated pursuant to Section 8.2 without the consent of such Lender or extend
the expiry date of any Letter of Credit to a date after the LC Expiration Date
without the written consent of each Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, LC Disbursements, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Disbursement, or (subject to clause (iii) of the second proviso to
this Section 11.1) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or any provision relating to Defaulting Lenders (including the
definition thereof);

(e) change Section 2.10 or Section 8.3 in a manner which would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(f) release any Guarantor from the Guaranty without the written consent of each
Lender, except to the extent the release of any Guarantor is permitted pursuant
to Section 6.11(b) (and the parties acknowledge that the Administrative Agent,
acting alone, may provide written confirmation of such release if requested by
the Borrower);

 

99



--------------------------------------------------------------------------------

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; and, provided further, that (i) no amendment, waiver or consent
shall, unless in writing and signed by the Applicable Issuing Party in addition
to the Lenders required above, affect the rights or duties of such Applicable
Issuing Party under this Agreement or any Letter of Credit Application or other
document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto whose
rights and privileges are affected thereby. Notwithstanding anything to the
contrary herein, no Defaulting Lender or Non-NAIC Qualified Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders and Non-NAIC Qualified
Lenders), except that (x) the Commitment of any Defaulting Lender or Non-NAIC
Qualified Lender may not be increased or extended without the consent of such
Defaulting Lender or Non-NAIC Qualified Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender or Non-NAIC Qualified Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender or Non-NAIC Qualified Lender.

SECTION 11.2 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, the LC
Administrator, the Swingline Lender or the Fronting Bank, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.2; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

100



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the LC Administrator and the Fronting Bank hereunder may be delivered or
furnished by electronic communication (including electronic mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Applicable Issuing Party pursuant to Article III if such Lender or the
Applicable Issuing Party, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its electronic
mail address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Fronting
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s,
any Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses

 

101



--------------------------------------------------------------------------------

are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the Fronting Bank or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of any Loan Party, the Administrative Agent and
the Fronting Bank may change its address, facsimile, electronic mail address or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile,
electronic mail address or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and the Fronting
Bank. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.

(e) Reliance by Administrative Agent, LC Administrator, Fronting Bank and
Lenders. The Administrative Agent, the LC Administrator, the Fronting Bank and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
LC Administrator, the Fronting Bank, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, except to the extent that such losses, costs, expenses or liabilities
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted solely from the gross negligence or willful misconduct
of such Person. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

SECTION 11.3 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Applicable Issuing Party or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

102



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders, the LC Administrator and the Fronting Bank; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Applicable Issuing Party from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an Applicable Issuing Party)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.8 (subject to the terms of
Section 2.10), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.2 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 11.4 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable documented
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (including the reasonable documented out-of-pocket fees,
charges and disbursements of counsel for the Administrative Agent, the Arrangers
and their respective Affiliates (including the allocated costs of internal
counsel)), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, due diligence, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable documented expenses incurred by an Applicable Issuing Party in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable documented
expenses incurred by the Administrative Agent, any Arranger, any Lender or an
Applicable Issuing Party (including the reasonable documented fees, charges and
disbursements of any counsel for the Administrative Agent or Affiliate thereof,
any Lender, any Arranger or an Applicable Issuing Party (including the allocated
costs of internal counsel)), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

103



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender,
the LC Administrator and the Fronting Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee (including the
allocated costs of internal counsel for such Indemnitee), and settlement costs
incurred by such Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 4.1), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an Applicable Issuing Party or LC Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any member of its Lender Group, (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of the obligations of such Indemnitee or of any member of its
Lender Group hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) result from any
dispute solely between or among Indemnitees other than (1) any claims against
any Arranger, the Administrative Agent, the Syndication Agent, any Fronting Bank
or any LC Administrator in their capacities as such or in fulfilling their
customary duties with respect thereto or any similar role or under any other
Loan Document and (2) any claims arising out of any act or omission on the part
of the Borrower or its Affiliates.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Fronting Bank, the LC Administrator or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Fronting Bank, the LC Administrator or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or an Applicable Issuing Party in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or an Applicable Issuing Party in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.9(d).

 

104



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.2(e) shall survive the resignation of the Administrative Agent, the
LC Administrator, the Swingline Lender and the Fronting Bank, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

SECTION 11.5 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, an Applicable Issuing Party
or any Lender, or the Administrative Agent, an Applicable Issuing Party or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such Applicable Issuing
Party or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Applicable Issuing Party severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders and the
Applicable Issuing Parties under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

105



--------------------------------------------------------------------------------

SECTION 11.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the LC Administrator,
the Fronting Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), direct obligations under and participations in
LC Obligations and in Swingline Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

106



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the Fronting Bank and the Swingline Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person), or (D) except as otherwise agreed by the Borrower, a
Person that is not a NAIC-Qualified Lender.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in

 

107



--------------------------------------------------------------------------------

full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans,
obligations under Syndicated Letters of Credit and participations in Fronted
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.1, 4.4, 4.5, and 11.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Revolving Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LC Obligations owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person, a
Defaulting Lender or the Borrower or any of the

 

108



--------------------------------------------------------------------------------

Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the LC Administrator and the Fronting Bank shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.4(c) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.1 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.1, 4.4 and 4.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 11.8 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.10 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans and LC Obligations, or
other Obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, LC
Obligations, or its other obligations under any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish such
Commitment, Loan, LC Obligation or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 4.1 or 4.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 4.1 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 4.1(e) as though it were a Lender.

 

109



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Note or Swingline Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(g) Resignation as LC Administrator, Swingline Lender and Fronting Bank after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Wells Fargo assigns all of its Commitment and Loans pursuant to subsection
(b) above, Wells Fargo may, upon 30 days’ notice to the Borrower and the
Lenders, resign as the Fronting Bank, Swingline Lender and LC Administrator. In
the event of any such resignation as the Fronting Bank, Swingline Lender and LC
Administrator, the Borrower shall be entitled to appoint from among the Lenders
a successor Fronting Bank, Swingline Lender and LC Administrator hereunder;
provided, however, that (i) no failure by the Borrower to appoint any such
successor shall affect the resignation of Wells Fargo as the Fronting Bank,
Swingline Lender and LC Administrator and (ii) no Lender shall be required to
accept any such appointment. If Wells Fargo resigns as the Fronting Bank and LC
Administrator, it shall retain all the rights, powers, privileges and duties of
the Fronting Bank, Swingline Lender and LC Administrator hereunder with respect
to all Letters of Credit outstanding and issued by it as of the effective date
of its resignation as the Fronting Bank and LC Administrator and all LC
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 3.2). If Wells Fargo resigns as the Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.13. Upon the appointment of a successor Fronting Bank, Swingline
Lender and LC Administrator, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Fronting Bank, Swingline Lender and LC Administrator, and (b) the successor
Fronting Bank and LC Administrator shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession
and issued by the retiring Fronting Bank and LC Administrator or make other
arrangements satisfactory to the retiring Fronting Bank and LC Administrator to
effectively assume the obligations of the retiring Fronting Bank and LC
Administrator with respect to such Letters of Credit.

SECTION 11.7 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Fronting Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan

 

110



--------------------------------------------------------------------------------

Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.11(a) or
(ii) any actual or prospective counterparty (or its advisors) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) with the consent of the Borrower, (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Fronting Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower, (i) to any rating agency when required by
it, provided that, prior to any disclosure, such rating agency shall undertake
in writing to preserve the confidentiality of any Information received by it
from the Administrative Agent, the Fronting Bank or any Lender, or (j) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans, provided that such disclosure shall be limited to the Information
required by the CUSIP Service Bureau or similar agency. For purposes of this
Section, “Information” means all information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Fronting Bank on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the Fronting Bank acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

SECTION 11.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Fronting Bank, the LC Administrator and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the LC Administrator, the Fronting
Bank or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, the LC
Administrator or the Fronting Bank, irrespective of whether or not such Lender,
the LC Administrator or the Fronting Bank shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender, the LC Administrator or the Fronting Bank different from the branch
or office holding such deposit or

 

111



--------------------------------------------------------------------------------

obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the LC
Administrator, the Fronting Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the LC Administrator, the Fronting Bank or their
respective Affiliates may have. Each Lender, the LC Administrator and the
Fronting Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 11.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

SECTION 11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 9.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 11.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

112



--------------------------------------------------------------------------------

SECTION 11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Fronting
Bank, the Swingline Lender or the LC Administrator, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

SECTION 11.13 Replacement of Lenders. If (i) any Lender requests compensation
under Section 4.4, (ii) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 4.1, (iii) a single Lender does not consent to an amendment or waiver
which, pursuant to Section 11.1, requires the consent of all Lenders, (iv) any
Lender is an Defaulting Lender, or (v) any Lender is not a NAIC-Qualified
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.6), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.6(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 4.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 4.4 or payments required to be made pursuant to Section 4.1, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

 

113



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE LC ADMINSTRATOR OR THE FRONTING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, THE
LC ADMINISTRATOR OR THE FRONTING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

114



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. THE BORROWER IRREVOCABLY CONSENTS THAT SERVICE OF
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL DIRECTED TO IT AT THE
ADDRESS OF ITS AGENT FOR SERVICE OF PROCESS, RENAISSANCE REINSURANCE U.S. INC.,
140 BROADWAY, SUITE 4200, NEW YORK, NEW YORK 10005, AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE
(3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID AND
PROPERLY ADDRESSED. IN ADDITION, EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.2. NOTHING
IN THIS AGREEMENT SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arrangers, are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Lenders and the Arrangers, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and the Arrangers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent

 

115



--------------------------------------------------------------------------------

nor any Lender nor any Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Lenders and
the Arrangers with respect to any breach or alleged breach of fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 11.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.

SECTION 11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into Law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower and each other Loan Party, which
information includes the name and address of the Borrower and each other Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each other Loan Party in
accordance with the Patriot Act. The Borrower and each other Loan Party shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

SECTION 11.19 Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

SECTION 11.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

116



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 11.21 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, effective from
and after the Effective Date. The execution and delivery of this Agreement shall
not constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement, nor shall it extinguish, terminate or impair the obligations or
the rights or remedies of the Administrative Agent under the Existing Credit
Agreement or any other Loan Document. On the Effective Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Loan Parties
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and other obligations outstanding under the corresponding facilities
described herein, without any further action by any Person (including, without
limitation, any Assignment and Assumption), except that the Administrative Agent
shall make such transfers of funds as are necessary in order that the
outstanding balance of the Loans, together with any Loans funded on the
Effective Date, reflect the respective Commitments of the Lenders hereunder.
Except as expressly amended hereby, each Loan Document shall continue in full
force and effect in accordance with the provisions thereof on the date hereof,
and (a) the Borrower ratifies and reaffirms any grant of security interests and
any liens granted, as the case may be, under the Security Documents and (b) each
Guarantor ratifies and reaffirms the guarantee of obligations by such Guarantor.
Any reference to the Credit Agreement or any of the other Loan Documents herein
or in any other Loan Documents shall refer to this Agreement and such other Loan
Documents as amended hereby.

 

117



--------------------------------------------------------------------------------

ARTICLE XII.

BORROWER GUARANTY

SECTION 12.1 The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by the Borrower from the Credit Extensions hereunder,
the Borrower hereby unconditionally, absolutely and irrevocably, and jointly and
severally guarantees, as a primary obligor and not merely as surety, the full
and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of all LC Obligations of each of the Account Parties under the Loan
Documents. This Guaranty is a guaranty of payment and not of collection. Upon
failure by any Account Party to pay punctually any such amount, the Borrower
agrees to pay forthwith on demand the amount not so paid at the place and in the
manner specified in this Agreement.

SECTION 12.2 Guaranty Unconditional. The obligations of the Borrower under this
Article XII shall be unconditional, absolute and irrevocable, and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

(i) any extension, renewal, settlement, compromise, waiver or release (including
with respect to any Collateral) in respect of any obligation of any other
obligor under any of the Loan Documents, by operation of law or otherwise;

(ii) any modification or amendment of or supplement to any of the Loan
Documents;

(iii) any release, non-perfection or invalidity of any direct or indirect
security for any obligation of any other obligor under any of the Loan
Documents;

(iv) any change in the corporate existence, structure or ownership of any
obligor, or any Bankruptcy Event or other similar proceeding affecting any other
obligor or its assets or any resulting release or discharge of any obligation of
any other obligor contained in any of the Loan Documents;

(v) the existence of any claim, set-off or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, the LC
Administrator, any Lender or any other corporation or person, whether in
connection with any of the Loan Documents or any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against any other obligor
for any reason of any of the Loan Documents, or any provision of applicable law
or regulation purporting to prohibit the payment by any other obligor of
principal, interest or any other amount payable under any of the Loan Documents;

(vii) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation or the Lenders’ rights with respect
thereto;

(viii) the addition or release of any Guarantor hereunder or the taking,
acceptance or release of other guarantees of the Obligations; or

(ix) any other act or omission to act or delay of any kind by any obligor, the
Administrative Agent, the LC Administrator, any Lender or any other corporation
or person or any other circumstance whatsoever (other than the defense of
payment) which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of or defense to such Guarantor’s obligations under
this Article XII.

 

118



--------------------------------------------------------------------------------

SECTION 12.3 Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Borrower’s obligations under this Article XII shall remain in
full force and effect until the Commitments of the Lenders hereunder shall have
terminated, no Letters of Credit shall be outstanding and all Obligations
payable by the Loan Parties under the Loan Documents shall have been paid in
full. If at any time any payment of any Obligation payable by a Loan Party under
the Loan Documents is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of such Loan Party or otherwise,
the Borrower’s obligations under this Article XII with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.

SECTION 12.4 Waiver by the Borrower. The Borrower irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any corporation
or person against any other obligor or any other corporation or person. The
Borrower warrants and agrees that each waiver set forth in this Section 12.4 is
made with full knowledge of its significance and consequences, and such waivers
shall be effective to the maximum extent permitted by law.

SECTION 12.5 Subrogation. The Borrower hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any other Loan Party, or any other insider guarantor that arises from
the existence, payment, performance or enforcement of the Borrower’s obligations
under or in respect of this Guaranty or any other Loan Document, including any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender or the Administrative Agent against any Loan Party or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including the right to take
or receive from any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all Obligations payable under this Agreement shall have been paid in full in
cash, no Letters of Credit shall be outstanding and the Commitments of the
Lenders hereunder shall have expired or been terminated. If any amount shall be
paid to the Borrower in violation of the immediately preceding sentence at any
time prior to the later of (a) the payment in full in cash of all amounts
payable under this Guaranty, and (b) the LC Expiration Date, such amount shall
be received and held in trust for the benefit of the Lenders, shall be
segregated from other property and funds of the Borrower and shall forthwith be
paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to all
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Loan Documents, or to be held as collateral for any
amounts payable under this Guaranty thereafter arising. If (i) the Borrower
shall make payment to the Lenders or the Administrative Agent of all or any
amounts payable under this Guaranty, (ii) all amounts payable under this
Guaranty shall have been paid in full in cash, and (iii) the LC Expiration Date
shall have occurred, the Lenders and the Administrative Agent will, at the
Borrower’s request and expense, execute and deliver to the Borrower appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Borrower of an interest in the
obligations resulting from such payment made by the Borrower pursuant to this
Guaranty.

 

119



--------------------------------------------------------------------------------

SECTION 12.6 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Loan Party under any of the Loan Documents is stayed
upon the occurrence of any Bankruptcy Event with respect to such Loan Party, all
such amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Borrower under this Article XII forthwith on
demand by the Administrative Agent made at the request, or with the consent, of
the Required Lenders.

SECTION 12.7 Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of all Obligations payable under this Agreement
and (ii) the LC Expiration Date, (b) be binding upon the Borrower, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Lenders and the Administrative Agent and their successors, transferees and
assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, in each case as and
to the extent provided in Section 11.6.

(a) Subordination of Other Obligations. Any Indebtedness of any Loan Party now
or hereafter held by the Borrower is hereby subordinated in right of payment to
the Obligations of such Loan Party, and any such Indebtedness collected or
received by the Borrower after receipt of notice of an Event of Default (which
has occurred and is continuing) by Administrative Agent shall be held in trust
for Administrative Agent on behalf of the Lenders and shall forthwith be paid
over to Administrative Agent for the benefit of Lenders to be credited and
applied against such Obligations but without affecting, impairing or limiting in
any manner the liability of the Borrower under any other provision hereof.

[Signature Pages Follow]

 

120



--------------------------------------------------------------------------------

RENAISSANCERE HOLDINGS LTD.

/s/ Robert Qutub

By: Robert Qutub Title: Executive Vice President and Chief Financial Officer
RENAISSANCE REINSURANCE LTD.

/s/ Robert Qutub

By: Robert Qutub Title: Executive Vice President and Chief Financial Officer
RENAISSANCERE SPECIALTY U.S. LTD.

/s/ Robert Qutub

By: Robert Qutub Title: Executive Vice President and Chief Financial Officer
RENAISSANCE REINSURANCE U.S. INC.

/s/ James Conway

By: James Conway Title: Senior Vice President

 

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION., as Administrative Agent, Fronting Bank,
LC Administrator, Swingline Lender and Lender

/s/ William R. Goley

By: William R. Goley Title: Managing Director

 

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent, Swingline Lender and Lender

/s/ Maureen Maroney

By: Maureen Maroney Title: Vice President

 

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as Lender

/s/ Benjamin Mlot

By: Benjamin Mlot Title: Vice President

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By: /s/ Nathalie
Majlis                                              Name: Nathalie Majlis Title:
Director- Insurance

 

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

/s/ Teresa Pereyra

By: Teresa Pereyra Title: Vice President, Financial Institutions Group

 

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender

/s/ Alex Figueroa

By: Alex Figueroa Title: Authorized Signatory

 

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Lender

/s/ Richard G. Shaw

By: Richard G. Shaw Title: Vice President

 

 

RenaissanceRe Credit Agreement

Signature Page